EXHIBIT 10.46

HEALTH NET, INC.

401(k) SAVINGS PLAN



--------------------------------------------------------------------------------

HEALTH NET, INC.

401(k) SAVINGS PLAN

TABLE OF CONTENTS

 

               PAGE ARTICLE 1    TITLE AND PURPOSE    1 ARTICLE 2    DEFINITIONS
   1 ARTICLE 3    PARTICIPATION    7    Section 3.1.    Eligibility for
Participation    7    Section 3.2.    Application for Salary Deferral
Contributions    7    Section 3.3.    Transfer to Affiliates    8 ARTICLE 4   
EMPLOYER CONTRIBUTIONS    8    Section 4.1.    Profit Sharing Contributions    8
   Section 4.2.    Salary Deferral Contributions    10    Section 4.3.    Annual
Limit on Salary Deferral Contributions    11    Section 4.4.    Matching
Contributions    12    Section 4.5.    Limitations on Contributions for Highly
Compensated Employees    14    Section 4.6.    Limitation on Employer
Contributions    19 ARTICLE 5    ROLLOVER CONTRIBUTIONS    20    Section 5.1.   
Requirements for Rollover Contributions    20    Section 5.2.    Delivery of
Rollover Contributions    21    Section 5.3.    Special Accounting Rules for
Rollover Contributions    21 ARTICLE 6    TRUST AND INVESTMENT FUNDS    22   
Section 6.1.    Trust    22    Section 6.2.    Investment Funds    23 ARTICLE 7
   PARTICIPANT ACCOUNTS    23    Section 7.1.    Participant Accounts and
Investment Elections    23    Section 7.2.    Investments in Company Stock Fund
   26    Section 7.3.    Valuation of Funds and Plan Accounts    26    Section
7.4.    Allocation of Contributions and Forfeitures Among Participants’ Accounts
   27    Section 7.5.    Statutory Limitations on Allocations to Accounts    28
   Section 7.6.    Correction of Error    30

 

i



--------------------------------------------------------------------------------

               PAGE ARTICLE 8    WITHDRAWALS, LOANS AND DISTRIBUTIONS    30   
Section 8.1.    Vesting    30    Section 8.2.    Withdrawals Prior to
Termination of Employment    32    Section 8.3.    Loans to Participants    36
   Section 8.4.    Distribution Upon Termination of Employment    37   
Section 8.5.    Time and Form of Distribution upon Termination of Employment   
37    Section 8.6.    Designation of Beneficiary    40    Section 8.7.   
Distributions to Minor and Disabled Distributees    42    Section 8.8.   
Missing Person    43 ARTICLE 9    SPECIAL PARTICIPATION RULES    44   
Section 9.1.    Change of Employment Status    44    Section 9.2.   
Reemployment of an Eligible Employee Whose Employment Terminated Prior to
Becoming a Participant    44    Section 9.3.    Reemployment of a Terminated
Participant    44    Section 9.4.    Employment by Related Entities    46   
Section 9.5.    Leased Employees    46    Section 9.6.    Reemployment of
Veterans    46 ARTICLE 10    SHAREHOLDER RIGHTS WITH RESPECT TO COMPANY STOCK   
48    Section 10.1.    Voting Shares of Company Stock    48    Section 10.2.   
Tender Offers    49 ARTICLE 11    ADMINISTRATION    51    Section 11.1.    The
Committee    51    Section 11.2.    Claims Procedure    54    Section 11.3.   
Notices to Participants    55    Section 11.4.    Notices    56    Section 11.5.
   Records    56    Section 11.6.    Reports of Trustee and Accounting to
Participants    56 ARTICLE 12    PARTICIPATION BY OTHER EMPLOYERS    57   
Section 12.1.    Adoption of Plan    57    Section 12.2.    Withdrawal from
Participation    57    Section 12.3.    Continuance by a Successor    58   
Section 12.4.    Company as Agent for Employers    58 ARTICLE 13   
MISCELLANEOUS    59    Section 13.1.    Expenses    59

 

ii



--------------------------------------------------------------------------------

               PAGE    Section 13.2.    Non-Assignability    59    Section 13.3.
   Employment Non-Contractual    61    Section 13.4.    Limitation of Rights   
61    Section 13.5.    Merger or Consolidation with Another Plan    61   
Section 13.6.    Gender and Plurals    61    Section 13.7.    Applicable Law   
61    Section 13.8.    Severability    61    Section 13.9.    No Guarantee    62
   Section 13.10.    Plan Voluntary    62    Section 13.11.    Tax Withholding
   62 ARTICLE 14    TOP-HEAVY PLAN REQUIREMENTS    62    Section 14.1.   
Top-Heavy Plan Determination    62    Section 14.2.    Definitions and Special
Rules    63    Section 14.3.    Minimum Contribution for Top-Heavy Years    64
ARTICLE 15    AMENDMENT, ESTABLISHMENT OF SEPARATE PLAN AND TERMINATION    65   
Section 15.1.    Amendment    65    Section 15.2.    Establishment of Separate
Plan    65    Section 15.3.    Termination    65    Section 15.4.    Trust Fund
to Be Applied Exclusively for Participants and Their Beneficiaries    66

 

iii



--------------------------------------------------------------------------------

ARTICLE 1

TITLE AND PURPOSE

The title of the Plan shall be the “Health Net, Inc. 401(k) Savings Plan.” The
Plan is an amendment and restatement of the Plan as in effect as of December 31,
2007, and is effective as of January 1, 2008, unless any provision specifies a
different effective date.

The Plan is designated as a “profit sharing plan” within the meaning of U.S.
Treasury Regulation § 1.401-1(a)(2)(ii).

ARTICLE 2

DEFINITIONS

As used herein, the following words and phrases shall have the following
respective meanings when capitalized:

(1) Affiliate. (a) A corporation that is a member of the same controlled group
of corporations (within the meaning of section 414(b) of the Code) as an
Employer, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of section 414(c) of the Code) with an Employer,
(c) any organization (whether or not incorporated) that is a member of an
affiliated service group (within the meaning of section 414(m) of the Code) that
includes an Employer, a corporation described in clause (a) of this subdivision
or a trade or business described in clause (b) of this subdivision, or (d) any
other entity that is required to be aggregated with an Employer pursuant to
regulations promulgated under section 414(o) of the Code.

(2) After-Tax Account. The account established pursuant to Section 7.1 to which
a Participant’s after-tax contributions, if any, transferred to the Plan from
the FHC Plan or the QualMed Plan (or any other plan qualified under section
401(a) of the Code) and any earnings (or losses) thereon are credited.

(3) Beneficiary. A person entitled under Section 8.6 to receive benefits in the
event of the death of a Participant.

(4) Board of Directors. The board of directors of the Company.

(5) Break in Service. Any period during which an Employee does not perform any
Hour of Service for an Employer. For purposes of this definition, an Employee
shall be credited with Hours of Service for any period of absence from an
Employer during which such Employee (a) is in Qualified Military Service,
provided that the Employee returns to the employ of an Employer within the
period prescribed by USERRA, (b) is on an uncompensated leave of absence duly



--------------------------------------------------------------------------------

granted by an Employer, or (c) is absent from work for a maximum of 24
consecutive months because of (i) the pregnancy of the Employee, (ii) the birth
of the Employee’s child, (iii) the placement of a child with the Employee in
connection with the Employee’s adoption of such child, or (iv) the need to care
for any such child for a period beginning immediately following such birth or
placement. Notwithstanding the foregoing, no Hours of Service shall be credited
to an Employee under clause (c) of this subdivision unless the Employee timely
furnishes to the Committee a certificate of birth, proof of adoption or other
appropriate legal documentation setting forth parentage or adoption.

(6) Code. The Internal Revenue Code of 1986, as amended.

(7) Committee. The committee designated in Section 11.1 to administer the Plan,
or any person, corporation, partnership or committee to which the Committee has
delegated its responsibilities pursuant to Section 11.1.

(8) Company. Health Net, Inc., a Delaware corporation, and any successor to such
corporation that adopts the Plan pursuant to Article 12.

(9) Company Stock. Class A Common Stock of Health Net, Inc.

(10) Company Stock Fund. The investment fund established and maintained by the
Trustee in accordance with Section 6.2(b).

(11) Compensation. The total cash earnings paid by an Employer to an Eligible
Employee and properly reportable on Form W-2 for a Plan Year (including bonuses,
overtime and, effective January 1, 2009, differential wage payments (as defined
in section 3401(h) of the Code)), and all amounts not includible in such
Eligible Employee’s gross income for federal income tax purposes solely on
account of his or her election to have compensation reduced pursuant to the Plan
or any other qualified cash or deferred arrangement described in section 401(k)
of the Code, a qualified transportation fringe benefit plan described in section
132(f) of the Code or a cafeteria plan as defined in section 125 of the Code,
but excluding (i) any reimbursements or other allowances for automobile,
relocation, travel, education expenses or other expenses (even if includible in
the Eligible Employee’s gross income for federal income tax purposes),
(ii) severance payments, (iii) retention payments, (iv) disability payments, and
(v) extraordinary items of remuneration. An Eligible Employee’s Compensation in
excess of (I) $230,000 for the Plan Year beginning January 1, 2008, and (II) for
each subsequent Plan Year, the dollar amount prescribed by section 401(a)(17) of
the Code (as adjusted for increases in the cost-of-living) shall not be taken
into account for any purposes under the Plan. For each Plan Year, an Eligible
Employee’s Compensation shall include only compensation that is actually paid or
made available to such Eligible Employee (or, if earlier, includible in the
gross income of an Eligible Employee) in such Plan Year and paid to such
Eligible Employee prior to his or her severance from employment; provided,
however, that, with respect to an Eligible Employee who experiences a severance
from employment during a Plan Year, Compensation shall include amounts paid
after such Eligible Employee’s severance from employment if such amounts (a) are
paid by the later of (i) 2  1/2 months after such severance from employment and
(ii) the end of the Plan Year that includes the date of severance from
employment and (b) are payments of regular compensation for services performed
during such Eligible Employee’s regular working

 

2



--------------------------------------------------------------------------------

hours or outside of such working hours, such as overtime, commissions, bonuses,
and other similar payments that would have been paid to the Eligible Employee
prior to a severance from employment if the Eligible Employee had continued in
employment with his or her Employer. Compensation, as defined in this subsection
(11) and in Sections 4.5(c)(5), 7.5, 9.6 and 14.2(a)(4) of the Plan, shall
include amounts not available to a Participant in cash because such amounts are
used to purchase group health coverage under a cafeteria plan described in
section 125 of the Code that requires participants in such plan to certify that
they have other health coverage in order to receive cash rather than group
health coverage, provided that such Participant’s Employer does not request or
collect information regarding the Participant’s other health coverage as part of
the enrollment process for the cafeteria plan.

(12) Compensation and Stock Option Committee. The Compensation and Stock Option
Committee of the Board of Directors of the Company.

(13) Disability. A total physical or mental inability to perform work, resulting
from injury or disease, which is expected to be permanent, as determined by the
Committee. The existence of a “Disability” shall be determined by the Committee
according to uniform principles consistently applied, and based upon such
evidence as the Committee believes necessary or desirable.

(14) Effective Date. Except as provided elsewhere, the effective date of this
amendment and restatement of the Plan with respect to the Company and each other
entity that is an Employer on December 31, 2008 shall be January 1, 2009, and in
the case of any other Employer shall be the date designated by such Employer.

(15) Eligible Employee. With respect to each Employer, unless specified
otherwise by the board of directors of each Employer, any Employee thereof,
excluding:

(i) an Employee who (A) is scheduled to perform fewer than 20 Hours of Service
per week and (B) performs fewer than 1,000 Hours of Service during the Plan
Year,

(ii) an Employee whose employment is governed by the terms of a collective
bargaining agreement under which retirement benefits were the subject of good
faith bargaining, but which does not provide for participation in the Plan, and

(iii) an Employee who is a nonresident alien (within the meaning of section
7701(b)(1)(B) of the Code).

An Employee who is scheduled to work less than 20 Hours of Service per week
shall become an Eligible Employee on the first Entry Date coinciding with or
next following either (i) the end of the 12-consecutive month period beginning
on the Employee’s employment commencement date if such Employee performs at
least 1,000 Hours of Service in such 12-consecutive month period or (ii) the
first Plan Year beginning in such 12-consecutive month period or any Plan Year
beginning thereafter in which such Employee performs at least 1,000 Hours of
Service.

 

3



--------------------------------------------------------------------------------

(16) Employee. An individual whose relationship with an Employer is, under
common law, that of an employee. Notwithstanding the foregoing, no individual
who renders services for an Employer shall be considered an Employee for
purposes of the Plan if such individual renders such services pursuant to (i) an
agreement providing that such services are to be rendered by the individual as
an independent contractor, (ii) an agreement between an Employer and a leasing
organization that is not an Employer or Affiliate on a substantially full-time
basis for a period of at least one year under the “primary direction or control”
(within the meaning of section 414(n)(2)(C) of the Code) of the Employer or
(iii) an agreement that contains a waiver of participation in the Plan.

(17) Employer. The Company, each Affiliate listed in Exhibit A hereto (as such
exhibit is revised from time to time), and each other entity that, with the
consent of the Company, elects to participate in the Plan in the manner
described in Section 12.1 and any successor entity that adopts the Plan pursuant
to Section 12.3. If any such entity withdraws from participation in the Plan
pursuant to Section 12.2, or terminates its participation in the Plan pursuant
to Section 15.3, then such entity shall thereupon cease to be an Employer. An
entity shall cease being an Employer as of the date it ceases to be an
Affiliate, unless the Company consents to such entity’s continued participation
in the Plan.

(18) Entry Date. The first day of each payroll period.

(19) ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time.

(20) FHC Plan. The former Foundation Health Corporation Profit Sharing and
401(k) Plan.

(21) 401(k) Administrator. The person or persons appointed by the Committee to
perform the duties of the 401(k) Administrator as described herein.

(22) Hour of Service. Each hour for which:

(a) an Employee is paid, or entitled to payment, for the performance of duties
as an Employee;

(b) an Employee is paid, or entitled to payment, by an Employer on account of a
period of time during which no duties are performed (irrespective of whether the
employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including disability), lay-off, jury, military duty or leave of
absence, provided that no more than 501 Hours of Service will be credited under
this paragraph (b) for any single continuous period (regardless of whether such
period occurs in a single Plan Year);

(c) back pay is awarded or agreed to by the Employer or an Affiliate, provided
that such hours shall be credited to the Plan Years to which the award,
agreement or payment pertains rather than the Plan Year in which the award,
agreement or payment is made.

 

4



--------------------------------------------------------------------------------

For purposes of paragraphs (b) and (c) above, an Hour of Service shall be
calculated in accordance with U.S. Department of Labor Regulation § 2530.200b-2
which provides that (i) if a payment is based upon hours, days, weeks or other
unit of time the number of Hours of Service credited will be the number of
regularly scheduled working hours for such Employee for such unit of time, and
(ii) if the payment due is not based upon units of time, the number of Hours of
Service credited shall be equal to the amount of the payment divided by the
Employee’s most recent hourly rate of compensation. For payments made to an
Employee without a regular work schedule, the number of hours credited shall be
calculated on a reasonable basis which reflects the average hours worked by the
Employee, or by other employees in the same job classification, over a
representative period of time and which is consistently applied with respect to
all employees within the same job classification. In order to avoid double
counting, the same Hours of Service shall not be credited both under paragraph
(c) and either paragraph (a) or paragraph (b), as applicable.

(23) HSI Plan. The former Health Systems International, Inc. 401(k) Associate
Savings Plan.

(24) Matching Contributions. Matching contributions and supplemental matching
contributions made to the Plan by an Employer pursuant to Section 4.4.

(25) Matching Contributions Accounts. The Pre-2006 Matching Contributions
Account and the Post-2005 Matching Contributions Account.

(26) Merger Date. The date as of which the trust holding the assets of the FHC
Plan, the provisions of which are set forth herein, merged into the trust
holding the assets of the HSI Plan, as set forth herein.

(27) Participant. Subject to Section 5.3, an Eligible Employee who has satisfied
the requirements set forth in Article 3. An individual shall cease to be a
Participant upon the complete distribution of his or her accounts under the
Plan.

(28) Plan. The plan herein set forth, and as from time to time amended.

(29) Plan Year. The twelve-month period beginning on January 1 of each calendar
year.

(30) Post-2005 Matching Contributions Account. The account established pursuant
to Section 7.1 to which all Matching Contributions made on behalf of a
Participant on or after January 1, 2006 pursuant to Section 4.4 and earnings (or
losses) thereon are credited.

(31) Pre-2006 Matching Contributions Account. The account established pursuant
to Section 7.1 to which all Matching Contributions made on behalf of a
Participant before January 1, 2006 pursuant to Section 4.4 and earnings (or
losses) thereon are credited.

(32) Profit Sharing Account. The account established pursuant to Section 7.1 to
which Profit Sharing Contributions, if any, allocated to a Participant and
earnings (or losses) thereon are credited.

 

5



--------------------------------------------------------------------------------

(33) Profit Sharing Contribution. A profit sharing contribution made to the Plan
by an Employer pursuant to Section 4.1.

(34) Qualified Nonelective Contribution Account. The account established
pursuant to Section 7.1 to which qualified nonelective contributions, if any,
allocated to a Participant and earnings (or losses) thereon are credited.

(35) Qualified Matching Contribution Account. The account established pursuant
to Section 7.1 to which qualified matching contributions, if any, allocated to a
Participant and earnings (or losses) thereon are credited.

(36) Qualified Military Service. Any service in the uniformed services (as
defined in 38 U.S.C. § 4303) by an individual if such individual is entitled to
reemployment rights under USERRA with respect to such service.

(37) Qualified Reservist. An individual who is (i) a member of a reserve
component (as defined in 37 U.S.C. § 101) and (ii) ordered or called to active
duty, for a period in excess of 179 days or for an indefinite period, after
September 11, 2001.

(38) QualMed Plan. The former QualMed, Inc. Employee Savings Plan.

(39) Rollover Account. The account established pursuant to Section 7.1 to which
a Participant’s Rollover Contributions, if any, and any earnings (or losses)
thereon are credited.

(40) Rollover Contributions. Rollover contributions made by a Participant
pursuant to Section 5.1.

(41) Salary Deferral Contributions. Before-tax payroll reduction contributions
made to the Plan by an Employer on behalf of Participants pursuant to
Section 4.2.

(42) Salary Deferral Contributions Account. The account established pursuant to
Section 7.1 to which a Participant’s Salary Deferral Contributions, if any, and
any earnings (or losses) thereon are credited.

(43) Service. The aggregate of the periods during which an Employee is employed
by an Employer and any periods of employment required to be taken into account
pursuant to Section 9.4. Notwithstanding the previous sentence, in the case of
an Employee who was a Participant in the HSI Plan immediately prior to the
Effective Date of the September 1, 1997 amendment and restatement of the Plan,
such Employee’s Service shall be the sum of (i) the Employee’s Years of Service
as of December 31, 1996, determined under, and as defined by, the terms of such
plan as in effect immediately prior to such Effective Date, (ii) the aggregate
of the periods commencing on and after January 1, 1998 during which the Employee
is employed by an Employer and any periods of employment on and after such date
that are required to be taken into account pursuant to Section 9.4 and (iii) the
greater of (A) the Service that would be credited to the Employee during the
Plan Year beginning January 1, 1997 under the provisions of such plan in effect
immediately prior to such Effective Date and (B) the Service that would be
credited to the Employee in such year under clause (ii) above.

 

6



--------------------------------------------------------------------------------

For purposes of the first sentence of this subdivision (41) and clause
(ii) above, an Employee shall be deemed to be employed by an Employer during
(i) any period of absence from employment by an Employer which is of less than
twelve (12) months duration, (ii) the first twelve months of any period of
absence from employment for any reason other than the Employee’s quitting,
retiring or being discharged and (iii) any period of absence from such
employment during which the Employee is in Qualified Military Service, provided
that the Employee returns to the employ of the Employer within the period
prescribed by USERRA.

(44) Spouse. Except as otherwise provided for herein, a person of the opposite
sex who is a husband or a wife, within the meaning of such term as set forth in
the Federal Defense of Marriage Act.

(45) Trust. A Trust created by agreement between the Company and the Trustee, as
from time to time amended.

(46) Trustee. The trustee provided for in Article 6, or any successor trustee
or, if there is more than one trustee acting at any time, all of such trustees
collectively.

(47) Trust Fund. All money and property of every kind of the Trust held by the
Trustee pursuant to the terms of the agreement governing the Trust.

(48) USERRA. The Uniformed Services Employment and Reemployment Rights Act of
1994.

(49) Valuation Date. Each business day on which the New York Stock Exchange is
open for business or such other days as the Committee may determine.

ARTICLE 3

PARTICIPATION

Section 3.1. Eligibility for Participation. Each Eligible Employee who
immediately before the Effective Date was a Participant shall continue to be a
Participant as of the Effective Date. Each other Employee shall become a
Participant as soon as administratively practicable after the later of (i) the
first Entry Date coincident with or next following the date the Employee becomes
an Eligible Employee and (ii) the date the Employee is hired by his or her
Employer.

Section 3.2. Application for Salary Deferral Contributions. A Participant who
desires to make Salary Deferral Contributions shall execute and deliver to his
or her Employer, in accordance with procedures prescribed by the Committee, an
application on the form, or by

 

7



--------------------------------------------------------------------------------

telephonic or such electronic means as may be prescribed by the Committee,
specifying his or her chosen rate of Salary Deferral Contributions. Such
application shall authorize the Participant’s Employer to reduce the
Participant’s Compensation by the amount of any such Salary Deferral
Contributions. The application shall constitute the Participant’s acceptance of
and agreement to all provisions of the Plan. Any election made pursuant to this
Section shall be effective on the Entry Date occurring as soon as
administratively practicable after the Salary Deferral Contribution application
is received by the recordkeeper.

Section 3.3. Transfer to Affiliates. If a Participant is transferred from one
Employer to another Employer or from an Employer to an Affiliate that is not an
Employer, then such transfer shall not terminate the Participant’s participation
in the Plan, and the Participant shall continue to participate in the Plan until
an event occurs that would have entitled the Participant to a complete
distribution of the Participant’s vested interest in his or her accounts under
the Plan had the Participant continued to be employed by an Employer until the
occurrence of such event. Nevertheless, a Participant shall not be entitled to
make Salary Deferral Contributions to the Plan, to borrow from the Plan pursuant
to Section 8.3 (except to the extent required by law), or to receive allocations
of Matching Contributions or Profit Sharing Contributions during any period of
employment by any Affiliate that is not an Employer, and periods of employment
with an Affiliate that is not an Employer shall be taken into account only to
the extent set forth in Section 9.4.

ARTICLE 4

EMPLOYER CONTRIBUTIONS

Section 4.1. Profit Sharing Contributions. (a) Employer Profit Sharing
Contributions. Subject to the limitations of Sections 4.6 and 7.5, for each Plan
Year, each Employer shall contribute on behalf of each Participant a Profit
Sharing Contribution in such amount as the Employer may, in its sole discretion,
determine.

 

8



--------------------------------------------------------------------------------

(b) Company Profit Sharing Contributions. Subject to the limitations set forth
in Sections 4.6 and 7.5, in addition to any Profit Sharing Contribution that an
Employer may make pursuant to subsection (a) of this Section 4.1, for each Plan
Year, each Employer shall contribute on behalf of each Participant a Profit
Sharing Contribution in such amount as the Company may, in its sole discretion,
determine.

(c) General. Profit Sharing Contributions made pursuant to subsections (a) and
(b) of this Section 4.1 shall be allocated in the manner as set forth in
Section 7.4(a). Any Profit Sharing Contribution made pursuant to this
Section 4.1 shall be made wholly in cash, wholly in shares of Company Stock, or
in a combination thereof, as determined by the Company. A Profit Sharing
Contribution made pursuant to this Section 4.1 for any Plan Year shall be
delivered by the Employer making the contribution to the Trustee prior to the
due date, including any extensions thereof, of the Employer’s federal income tax
return for the fiscal year of the Employer which ends with or within such Plan
Year. If any such Profit Sharing Contribution is made by the delivery to the
Trustee of shares of Company Stock, then such stock shall be valued either
(i) at the closing price of the stock as reported in The Wall Street Journal on
the New York Stock Exchange Composite Transactions List (or the consolidated
tape of such other principal exchange on which such stock is traded) as of the
date such shares are delivered to the Trustee or purchased by the Trustee or, if
such date is not a trading day, such price on the most recent trading day prior
thereto or (ii) by the average trading price of the stock, as determined by the
Committee in its sole discretion, on such date.

 

9



--------------------------------------------------------------------------------

Section 4.2. Salary Deferral Contributions. (a) Initial Election. Subject to the
limitations set forth in Sections 4.3, 4.5, 4.6, 7.5, and 8.2(c), each Employer
shall contribute on behalf of each Participant who is an Employee of such
Employer an amount equal to a whole percentage not less than one percent
(1%) and not more than 30 percent (30%) of such Participant’s Compensation (or
such higher percentage as deemed necessary to conform to the Company’s payroll
practices) for each payroll period as designated by the Participant either on
his or her application form or by telephone or such electronic means as may be
prescribed by the Committee, as described in Section 3.2. Salary Deferral
Contributions shall be delivered to the Trustee as soon as practicable after the
end of each payroll period in which the amount of such contribution would
otherwise have been paid to the Participant but in no case later than the 15th
business day of the month following the month in which such contribution would
otherwise have been paid to the Participant.

(b) Changes in the Rate or Suspension of Salary Deferral Contributions. A
Participant’s Salary Deferral Contributions shall continue in effect at the rate
designated by such Participant pursuant to subsection (a) of this Section until
the Participant changes such designation or such contributions are suspended. A
Participant may change such designation or suspend such contributions as of such
time and in such manner as may be prescribed by the Committee (but at least once
during each Plan Year). Any election made pursuant to this subsection shall be
effective only with respect to Compensation not yet earned as of the effective
date of such election.

(c) Catch-Up Contributions. Subject to the limitations set forth in Section 4.6,
each Participant who is eligible to make Salary Deferral Contributions for a
payroll period pursuant to subsection (a) above and who has, or will attain age
50 before the close of the current

 

10



--------------------------------------------------------------------------------

Plan Year shall be eligible to have Salary Deferral Contributions made on his or
her behalf in addition to those described in subsection (a) above in accordance
with, and subject to the limitations of, section 414(v) of the Code (“Catch-Up
Contributions”). Catch-Up Contributions shall not be taken into account for
purposes of Section 4.3 or 7.5 of the Plan, and shall not be taken into account
for any Plan Year for purposes of the actual deferral percentage test and the
actual contribution percentage test set forth in Section 4.5(a) and (b) of the
Plan. The Plan shall not be treated as failing to satisfy the provisions of the
Plan implementing the requirements of section 401(a)(30), 401(k)(3), 401(k)(11),
401(k)(12), 410(b) or 416 of the Code, as applicable, by reason of such Catch-Up
Contributions. Notwithstanding any provision of the Plan to the contrary, no
Matching Contributions shall be made pursuant to Section 4.4 with respect to any
such Catch-Up Contributions and any Matching Contributions made pursuant to
Section 4.4 attributable to Salary Deferral Contributions considered, as of the
end of the Plan Year, to be Catch-Up Contributions shall be forfeited in
accordance with Section 4.5(d)(2)(B); provided, however, Matching Contributions
with respect to Catch-Up Contributions shall be made to the extent necessary to
meet the safe harbor matching contribution requirement set forth in U.S.
Treasury Regulation § 1.401(k)-3(c).

Section 4.3. Annual Limit on Salary Deferral Contributions. (a) General Rule. A
Participant’s Salary Deferral Contributions for any calendar year shall not
exceed (i) $15,500 for the 2008 calendar year and (ii), for each subsequent
year, the dollar amount prescribed by section 402(g) of the Code (as adjusted
for increases in the cost-of-living in accordance with section 402(g)(4) of the
Code).

(b) Correction of Excess Salary Deferral Contributions. If for any calendar year
a Participant determines that the aggregate of the (i) Salary Deferral
Contributions to the

 

11



--------------------------------------------------------------------------------

Plan and (ii) amounts contributed under all other plans or arrangements
described in section 401(k), 408(k) or 403(b) of the Code, including those
maintained by an Employer, Affiliate or other employers, will exceed the limit
imposed by Section 4.3(a) for the calendar year in which such contributions were
made (“Excess Salary Deferral Contributions”), such Participant shall be
permitted, pursuant to such rules and at such time prior to the April 15
following such calendar year as determined by the Committee, to submit a written
request for the distribution of an amount equal to or less than the amount of
such Excess Salary Deferral Contributions. The request described in this
Section 4.3(b) shall be made on a form designated by the Committee and shall
specify the amount of such Excess Salary Deferral Contributions and the amount
to be distributed from the Plan. The request shall be accompanied by the
Participant’s written statement that if such amount is not distributed, the
amounts contributed by the Participant under all plans and arrangements
described under sections 401(k), 408(k), and 403(b) of the Code will exceed the
limit for such Participant under section 402(g) of the Code. The Committee shall
direct the Trustee to distribute such amount (adjusted for gains and losses as
determined pursuant to applicable regulations) no later than such April 15. If
amounts are distributed pursuant to this subsection, any corresponding Matching
Contributions allocated to the Participant’s Matching Contributions Account
(adjusted for gains and losses) shall be forfeited.

Section 4.4. Matching Contributions. (a) Employer Matching Contributions.
Subject to the limitations set forth in Sections 4.5, 4.6 and 7.5, each Employer
shall contribute for each payroll period on behalf of each Participant, (i) an
amount equal to 100 percent (100%) of the Salary Deferral Contributions made on
behalf of the Participant for such payroll period, but only to the extent that
such Salary Deferral Contributions do not exceed three percent (3%) of such
Participant’s Compensation for such payroll period, and (ii) 50 percent (50%) of
the

 

12



--------------------------------------------------------------------------------

Salary Deferral Contributions made on behalf of the Participant for such payroll
period, but only to the extent that such Salary Deferral Contributions exceed
three percent (3%) but do not exceed five percent (5%) of such Participant’s
Compensation for such payroll period. Matching Contributions made pursuant to
this subsection (a) are intended to meet the safe harbor matching contribution
requirement set forth in U.S. Treasury Regulation § 1.401(k)-3(c).

(b) Other Matching Contributions. (1) Supplemental Matching Contributions.
Subject to the limitations set forth in Sections 4.5, 4.6 and 7.5, each Employer
also shall contribute for each Plan Year on behalf of each Participant a
supplemental Matching Contribution equal to the excess of (i) 100 percent
(100%) of the Salary Deferral Contributions made on behalf of the Participant
for the Plan Year, to the extent that such Salary Deferral Contributions do not
exceed three percent (3%) of such Participant’s Compensation for such Plan Year,
plus (ii) fifty percent (50%) of the Salary Deferral Contributions made on
behalf of the Participant for the Plan Year, to the extent that such Salary
Deferral Contributions exceed three percent (3%) but do not exceed five percent
(5%) of such Participant’s Compensation for such Plan Year, over the Matching
Contributions made on behalf of such Participant pursuant to Section 4.4(a) for
such Plan Year.

(2) Discretionary Matching Contributions. Subject to the limitations of Sections
4.5, 4.6 and 7.5, for each Plan Year, each Employer may contribute on behalf of
each Participant (i) who on the last day of such Plan Year is an Eligible
Employee of such Employer, (ii) who first incurs a Disability within such Plan
Year or (iii) who terminated employment during such Plan Year on account of
death or after attaining age 55, a discretionary Matching Contribution in such
amount or such percentage of Compensation as the Company may, in its sole
discretion, determine.

 

13



--------------------------------------------------------------------------------

(3) General. Matching Contributions for a Plan Year made pursuant to Section 4.4
by an Employer shall be made wholly in cash, wholly in shares of Company Stock,
or in a combination thereof, as determined by the Company. Matching
Contributions for any Plan Year shall be delivered to the Trustee prior to the
due date, including extensions thereof, of the Employer’s federal income tax
return for the fiscal year of the Employer that coincides with such Plan Year.
If any Matching Contributions are made by the delivery to the Trustee of shares
of Company Stock, then such stock shall be valued either (i) at the closing
price of the stock as reported in The Wall Street Journal on the New York Stock
Exchange Composite Transactions List (or the consolidated tape of such other
principal exchange on which such stock is traded) as of the date such shares are
delivered to the Trustee or, if such date is not a trading day, such price on
the most recent trading day prior thereto or (ii) by the average trading price
of the stock, as determined by the Committee in its sole discretion, on such
date.

Section 4.5. Limitations on Contributions for Highly Compensated Employees.
(a) Actual Deferral Percentage Test - Section 401(k)(3) of the Code.
Notwithstanding the provisions of Section 4.2, if the Salary Deferral
Contributions made pursuant to such Section for a Plan Year fail to satisfy both
of the tests set forth in paragraphs (1) and (2) of this subsection, then the
adjustments prescribed in paragraph (1) of subsection (d) of this Section shall
be made.

(1) The Average Deferral Percentage for the group consisting of highly
compensated Eligible Employees does not exceed the product of the Average
Deferral Percentage for the group consisting of all other Eligible Employees
multiplied by 1.25.

(2) The Average Deferral Percentage for the group consisting of highly
compensated Eligible Employees (i) does not exceed the Average Deferral
Percentage for the group consisting of all other Eligible Employees by more than
two percentage points, and (ii) does not exceed two times the Average Deferral
Percentage of such group.

(b) Actual Contribution Percentage Test - Section 401(m) of the Code.
Notwithstanding the provisions of Section 4.4, if the Matching Contributions
made pursuant to

 

14



--------------------------------------------------------------------------------

such Section for a Plan Year fail to satisfy both of the tests set forth in
paragraphs (1) and (2) of this subsection, then the adjustments prescribed in
paragraph (2) of subsection (d) of this Section shall be made.

(1) The Average Contribution Percentage for the group consisting of highly
compensated Eligible Employees does not exceed the product of the Average
Contribution Percentage for the group consisting of all other Eligible Employees
multiplied by 1.25.

(2) The Average Contribution Percentage for the group consisting of highly
compensated Eligible Employees (i) does not exceed the Average Contribution
Percentage for the group consisting of all other Eligible Employees by more than
two percentage points, and (ii) does not exceed two times the Average
Contribution Percentage of such group.

(c) Definitions and Special Rules. For purposes of this Section, the following
terms shall have the meaning set forth below:

(1) The “Average Deferral Percentage” for a Plan Year for a group of Eligible
Employees shall be the average of the ratios, calculated separately for each
Eligible Employee in the group to the nearest one-hundredth of one percent
(.01%), of the employer contributions made for the benefit of such Eligible
Employee to the total compensation for such Plan Year paid to such Eligible
Employee. For purposes of this paragraph, “employer contributions” shall mean
(a) Salary Deferral Contributions, as adjusted pursuant to Section 4.5(d)
(including Excess Salary Deferral Contributions other than Excess Salary
Deferral Contributions of Eligible Employees who are not highly compensated
Employees that arise solely from salary reduction contributions made under the
Plan or other plans of an Employer) and (b) any qualified nonelective
contributions or qualified matching contributions designated by the Employer for
this purpose pursuant to Section 4.5(e).

(2) The “Average Contribution Percentage” for a Plan Year for a group of
Eligible Employees shall be the average of the ratios, calculated separately for
each Eligible Employee in the group to the nearest one hundredth of one percent
(.01%), of the Matching Contributions (including any Matching Contributions made
under Section 14.3) made for the benefit of such Eligible Employee under the
Plan, plus any qualified nonelective contributions or qualified matching
contributions designated by an Employer for this purpose pursuant to
Section 4.5(e) for such Eligible Employee to the total compensation for such
Plan Year paid to such Employee.

(3) A “highly compensated” Employee or Eligible Employee, is an Employee or
Eligible Employee, as the case may be, who is (a) a 5%-owner (as determined
under section 416(i)(1)(A)(iii) of the Code) at any time during the Plan Year or
the preceding Plan Year or (b) was paid compensation in excess of $105,000 (as
adjusted for increases

 

15



--------------------------------------------------------------------------------

in the cost of living in accordance with section 414(q)(1)(B) of the Code) from
an Employer for the prior Plan Year. If the Committee so elects for a Plan Year,
then the Employees taken into account under clause (b) of the immediately
preceding sentence shall be limited to those Employees who were members of the
“top-paid group” (as defined in section 414(q)(3) of the Code) for the preceding
Plan Year.

(4) The term “compensation” shall have the meaning set forth in section 414(s)
of the Code.

(5) If the Plan and one or more other plans of the Employer to which elective
deferrals, matching contributions, qualified nonelective contributions or
qualified matching contributions (as such terms are defined in Treasury
Regulation § 1.401(m) - 5) are made are treated as one plan for purposes of
section 410(b) of the Code, then such plans shall be treated as one plan for
purposes of this Section. If a highly compensated Employee participates in the
Plan and one or more other plans of an Employer to which any such contributions
are made, all such contributions shall be aggregated for purposes of this
Section.

(d) Adjustments to Comply with Limits. This subsection sets forth the
adjustments and correction methods that shall be used to comply with the actual
deferral percentage test under section 401(k)(3) of the Code, and the actual
contribution percentage test under section 401(m) of the Code.

(1) Adjustments to Comply with Actual Deferral Percentage Test. (A) Adjustment
to Salary Deferral Contributions of Highly Compensated Employees. The Committee
shall cause to be made such periodic computations as it shall deem necessary or
appropriate to determine whether either of the tests set forth in clause (1) or
(2) of Section 4.5(a) is satisfied during a Plan Year, and, if in the
Committee’s judgment it appears that neither of such tests will be satisfied,
then the Committee shall take such steps as it deems necessary or appropriate to
adjust the Salary Deferral Contributions for all or a portion of such Plan Year
on behalf of Participants who are highly compensated Employees to the extent
necessary in order for one of such tests to be satisfied. If, as of the end of
the Plan Year, the Committee determines that, notwithstanding any adjustments
made pursuant to the preceding sentence, neither of the tests set forth in
Section 4.5(a) has been satisfied, the total amount by which Salary Deferral
Contributions must be reduced in order to satisfy either such test shall be
determined in the manner prescribed by section 401(k)(8)(B) of the Code (the
“excess contributions amount”). The amount to be returned to each Participant
who is required to receive a portion of the excess contribution amount shall be
determined by first reducing the Salary Deferral Contributions of each
Participant who is a highly compensated Employee and whose actual dollar amount
of Salary Deferral Contributions for such Plan Year is the highest until such
dollar amount equals the next highest actual dollar amount of Salary Deferral
Contributions made for such Plan Year on behalf of any highly compensated
Employee, or until the total reduction equals the excess contributions amount.
If further reductions

 

16



--------------------------------------------------------------------------------

are necessary, then the Salary Deferral Contributions on behalf of each
Participant who is a highly compensated Employee and whose actual dollar amount
of Salary Deferral Contributions, after the reduction described in the preceding
sentence, is the highest shall be reduced in accordance with the previous
sentence. Such reductions shall continue to be made to the extent necessary so
that the total reduction equals the excess contributions amount.

(B) Corrective Distributions and Forfeitures. No later than 2 1/2 months after
the end of the Plan Year (or if correction by such date is administratively
impracticable, no later than the last day of the subsequent Plan Year), the
Committee shall cause to be distributed to each affected Participant (i) the
amount of Salary Deferral Contributions to be returned to such Participant
pursuant to subparagraph (A) above, plus any income and minus any loss allocable
thereto, and any corresponding Matching Contributions, plus any income and minus
any loss allocable thereto, shall be forfeited. The amount of any income or loss
allocable to any such reductions to be so distributed or forfeited shall be
determined by the Committee in accordance with applicable U.S. Treasury
Regulations. Any amounts forfeited pursuant to this paragraph shall be treated
in the same manner as forfeitures described in Section 8.3(c). The amount of
Salary Deferral Contributions (and income or loss allocable thereto) to be
distributed to a Participant hereunder shall be reduced by any Salary Deferral
Contributions previously distributed to such Participant pursuant to Section 4.3
in order to comply with the limitations of section 402(g) of the Code. The
unadjusted amount of any such reductions so distributed or forfeited shall be
treated as “annual additions” for purposes of Section 7.5 relating to the
limitations under section 415 of the Code.

(2) Adjustments to Comply with the Actual Contribution Percentage Test.
(A) Adjustment to Matching Contributions of Highly Compensated Employees. If, as
of the end of the Plan Year but after taking into account the forfeiture of
Matching Contributions made on behalf of highly compensated Employees pursuant
to subparagraph (1)(B) above, the Committee determines that neither of the tests
set forth in clause (1) or (2) of Section 4.5(b) is satisfied for such Plan
Year, then the Committee shall calculate a total amount by which Matching
Contributions must be reduced in order to satisfy either such test, in the
manner prescribed by section 401(m)(6)(B) of the Code (the “excess aggregate
contributions amount”). The amount to be reduced with respect to each
Participant who is required to receive a portion of the excess aggregate
contributions amount shall be determined by first reducing the Matching
Contributions for each Participant who is a highly compensated employee and
whose actual dollar amount of Matching Contributions for such Plan Year is the
highest until such reduced dollar amount equals the next highest dollar amount
of Matching Contributions made for such Plan Year on behalf of any highly
compensated Employee, or until the total reduction equals the excess aggregate
contributions amount. If further reductions are necessary then such Matching
Contributions on behalf of each Participant who is a highly compensated employee
and whose actual dollar amount of Matching Contributions made for such Plan Year
is the highest (determined after the reduction described in the preceding
sentence) shall be reduced in accordance with the preceding sentence. Such
reductions shall continue to be made to the extent necessary so that the total
reduction equals the excess aggregate contributions amount.

 

17



--------------------------------------------------------------------------------

(B) Corrective Distributions and Forfeitures. With respect to the Matching
Contributions to be reduced on behalf of Participants who are highly compensated
Employees as described in subparagraph (2)(A) above, the Committee shall cause
to be distributed within 2 1/2 months after the end of the Plan Year for which
the adjustment is made, if possible, but no later than the last day of the
subsequent Plan Year, the portion of such Matching Contributions, plus any
income and minus any loss allocable thereto, in which the Participant would be
vested if he or she terminated employment on the last day of such Plan Year (or
earlier if such Participant actually terminated employment at any earlier date),
and the portion of such Matching Contributions in which the Participant would
not be vested, plus any income and minus any loss allocable thereto, shall be
forfeited. The amount of any income or loss allocable to any such reductions to
be so distributed or forfeited shall be determined pursuant to applicable U.S.
Treasury Regulations. Any amounts forfeited pursuant to this paragraph shall be
treated in the same manner as forfeitures described in Section 8.3(c). The
unadjusted amount of any such reductions so distributed shall be treated as
“annual additions” for purposes of Section 7.5 relating to the limitations under
section 415 of the Code.

(e) Designation of Qualified Nonelective Contributions and Qualified Matching
Contributions. Subject to the limitations set forth in Section 4.3 and
Section 7.5, each Plan Year, the Committee may require some or all of the
Employers to make, to the extent permitted by and in accordance with U.S.
Treasury Regulations, a “qualified nonelective contribution,” within the meaning
of section 401(m)(4)(C) of the Code, or a “qualified matching contribution,”
within the meaning of U.S. Treasury Regulation § 1.401(k)-2(a)(6), to the Plan
for purposes of satisfying the tests set forth in Section 4.5(a) or (b) (or
both). Any qualified nonelective contribution to the Plan shall be allocated to
the accounts of those Participants who are not highly compensated Employees (as
defined in Section 4.5(c)) for the Plan Year with respect to which such
qualified nonelective contribution is made and who are actively employed by the
contributing Employer on the last day of the Plan Year with respect to which
such qualified nonelective contribution is made, in the ratio which each such
Participant’s Compensation for such Plan Year bears to the total Compensation of
all such Participants for such Plan Year. A qualified matching contribution
shall be allocated to the accounts of Participants who are not highly
compensated Employees (as defined in Section 4.5(c)) for the

 

18



--------------------------------------------------------------------------------

Plan Year with respect to which such qualified matching contribution is made and
who are actively employed on the last day of the Plan Year with respect to which
such qualified matching contribution is made as a percentage of all or a portion
of each such Participant’s Salary Deferral Contributions as shall be designated
by the Company; provided, however, that such designation shall satisfy the
provisions of Treasury Regulation § 1.401(k)-2(a)(6).

(f) Safe Harbor Election. Notwithstanding any provision of Section 4.5 to the
contrary, the Plan shall be deemed to have satisfied the actual deferral
percentage test of Section 4.5(a) and the actual contribution percentage test of
Section 4.5(b) as a result of the Company’s election of an alternative method of
satisfying the nondiscrimination requirements of sections 401(k) and 401(m) of
the Code as set forth in sections 401(k)(12) and 401(m)(11) of the Code;
provided, however, that the actual contribution percentage test of
Section 4.5(b) shall apply to the extent that any Discretionary Matching
Contributions are made pursuant to Section 4.4(b)(2).

Section 4.6. Limitation on Employer Contributions. The contributions of an
Employer for any Plan Year shall not exceed the maximum amount for which a
deduction is allowable to such Employer for federal income tax purposes for the
fiscal year of such Employer that ends with or within such Plan Year.

Any contribution made by an Employer by reason of a good faith mistake of fact,
or the portion of any contribution made by an Employer that exceeds the maximum
amount for which a deduction is allowable to such Employer for federal income
tax purposes by reason of a good faith mistake in determining the maximum
allowable deduction, shall upon the request of such Employer be returned by the
Trustee to the Employer. An Employer’s request and the return of any such
contribution must be made within one year after such contribution was mistakenly
made or after the deduction of such excess portion of such contribution was
disallowed, as the

 

19



--------------------------------------------------------------------------------

case may be. The amount to be returned to an Employer pursuant to this paragraph
shall be the excess of (i) the amount contributed over (ii) the amount that
would have been contributed had there not been a mistake of fact or a mistake in
determining the maximum allowable deduction. Earnings attributable to the
mistaken contribution shall not be returned to the Employer, but losses
attributable thereto shall reduce the amount to be so returned. If the return to
the Employer of the amount attributable to the mistaken contribution would cause
the balance of any Participant’s account as of the date such amount is to be
returned (determined as if such date coincided with the close of a Plan Year) to
be reduced to less than what would have been the balance of such account as of
such date had the mistaken amount not been contributed, the amount to be
returned to the Employer shall be limited so as to avoid such reduction.

ARTICLE 5

ROLLOVER CONTRIBUTIONS

Section 5.1. Requirements for Rollover Contributions. If an Employee receives an
“eligible rollover distribution” (within the meaning of section 402(c)(4) of the
Code) from an employees’ trust described in section 401(a) of the Code which is
exempt from tax under section 501(a) of the Code, a qualified annuity plan
described in section 403(a) of the Code, an annuity contract described in
section 403(b) of the Code, an individual retirement account or annuity
described in section 408(a) or 408(b) of the Code or an eligible plan under
section 457(b) of the Code which is maintained by a state, a political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state, then such Employee may contribute to this Plan an amount
not in excess of the eligible rollover distribution; provided, however, that, if
any portion of an eligible rollover distribution includes after-tax
contributions, such after-tax contributions may be rolled over to this Plan
pursuant to this Section 5.1 only to the extent that such after-tax
contributions are transferred on behalf of the Employee directly from a
qualified

 

20



--------------------------------------------------------------------------------

defined contribution plan described in section 401(a) or 403(a) of the Code. If
an Employee receives a distribution or distributions from an individual
retirement account (within the meaning of section 408 of the Code) and the
amount received represents the entire amount in such account and no amount in
such account is attributable to any source other than an eligible rollover
distribution or a “qualified total distribution” (within the meaning of section
402(a)(5)(E)(i) of the Code as in effect prior to January 1, 1993) and any
earnings on such a rollover contribution, then such Employee may contribute to
this Plan such distribution or distributions. An Employee may make a Rollover
Contribution pursuant to this Article prior to the date on which he or she
satisfies the eligibility requirement described in Section 3.1.

Section 5.2. Delivery of Rollover Contributions. Any Rollover Contribution made
pursuant to this Article shall be delivered by the Participant to the Committee
and by the Committee to the Trustee on or before the 60th day after the day on
which the Participant receives the distribution, or on or before such later date
as may be prescribed by law. Any such contribution must be accompanied by (i) a
statement of the Participant that, to the best of his or her knowledge, the
amount so transferred meets the conditions specified in this Section and (ii) a
copy of such documents as may have been received by the Participant advising him
or her of the amount of and the character of such distribution. Notwithstanding
the foregoing, the Committee shall not accept a Rollover Contribution if, in its
judgment, accepting such contribution would cause the Plan to violate any
provision of the Code or U.S. Treasury Regulations and shall not be required to
accept such a contribution to the extent that it consists of property other than
cash.

Section 5.3. Special Accounting Rules for Rollover Contributions. An Employee’s
Rollover Contribution shall be credited to such Employee’s Rollover Account as
of the date on which such contribution is received by the Trustee. If such
contribution is made by

 

21



--------------------------------------------------------------------------------

an Employee prior to his or her becoming a Participant, then, until such time as
the Employee becomes a Participant, he or she shall be deemed to be a
Participant for all purposes of the Plan except for the purposes of electing
Salary Deferral Contributions and sharing in allocations of Profit Sharing
Contributions, Matching Contributions or any other Employer contributions
pursuant to Article 4. Upon making a Rollover Contribution to the Plan as
described in this Article 5, an Employee shall make an investment election in
the time and manner prescribed by the Committee (in multiples established by the
Committee from time to time) which shall apply to the investment of such
Rollover Contribution. Notwithstanding anything contained herein to the
contrary, any future changes in investment elections made pursuant to
Section 7.1(c)(i) shall supersede the original investment election applicable to
any Rollover Contribution made pursuant to this Section 5.3. The “annual
additions” to a Participant’s accounts, as defined in Section 7.5, shall not
include any Rollover Contribution made to the Plan pursuant to this Article.

ARTICLE 6

TRUST AND INVESTMENT FUNDS

Section 6.1. Trust. A Trust created by the execution of a trust agreement
between the Company (acting on behalf of the Employers pursuant to Section 12.4)
and the Trustee has been established to receive, hold, invest and dispose of the
assets of the Trust Fund. All contributions under the Plan shall be paid to the
Trustee. The Trustee shall hold all monies and other property received by it and
invest and reinvest the same, together with the net income therefrom, on behalf
of the Participants collectively in accordance with the provisions of the trust
agreement. The Trustee shall make distributions from the Trust Fund at such time
or times to such person or persons and in such amounts as the Committee directs
in accordance with the Plan.

 

22



--------------------------------------------------------------------------------

Section 6.2. Investment Funds. (a) In General. The Committee shall cause the
Trustee to establish, operate and maintain three or more separate investment
funds (other than the Company Stock Fund or any fund investing primarily in
securities of any Employer) exclusively for the collective investment and
reinvestment of moneys directed by the Participants to be invested in such funds
on their behalf. Additional investment funds may be established and existing
investment funds may be removed, as determined by the Committee from time to
time, in its sole discretion.

(b) Company Stock Fund. The Committee shall cause the Trustee to establish,
operate and maintain a Company Stock Fund. The assets of the Company Stock Fund
shall be invested primarily in shares of Company Stock and short-term liquid
investments in a commingled money market fund maintained by the Trustee, to the
extent determined by the Trustee to be necessary to satisfy such fund’s cash
needs. In making purchases or sales of shares of Company Stock for the Company
Stock Fund, the Trustee shall purchase or sell shares of Company Stock in the
manner and in the proportion as prescribed by the Committee in accordance with
rules adopted for such purpose.

ARTICLE 7

PARTICIPANT ACCOUNTS

Section 7.1. Participant Accounts and Investment Elections. (a) Participant
Accounts. Separate accounts shall be maintained for each Participant. The
accounts maintained for a Participant, to the extent applicable, shall consist
of (i) a Profit Sharing Account, to which shall be credited the portion of the
Participant’s account balance attributable to Profit Sharing Contributions made
prior to the Merger Date and all Profit Sharing Contributions made on behalf of
the Participant pursuant to Section 4.1, (ii) a Salary Deferral Contributions
Account, to which shall be credited all Salary Deferral Contributions made
pursuant to Section 4.2, (iii) a Post-2005

 

23



--------------------------------------------------------------------------------

Matching Contributions Account, (iv) a Pre-2006 Matching Contributions Account,
(v) a Rollover Account, to which shall be credited all Rollover Contributions
made pursuant to Article 5, (vi) an After-Tax Account, to which shall be
credited all after-tax contributions transferred to the Plan from the FHC Plan
and the QualMed Plan (or any other plan qualified under section 401(a) of the
Code), (vii) a Qualified Nonelective Contribution Account and (viii) a Qualified
Matching Contribution Account. Unless the context otherwise requires, a
Participant’s “account balance” shall mean the aggregate value of all separate
accounts maintained for such Participant pursuant to the Plan and Trust. A
Participant shall be fully vested at all times in his or her Salary Deferral
Contributions Account, Post-2005 Matching Contributions Account, Rollover
Account, After-Tax Account, Qualified Nonelective Contribution Account and
Qualified Matching Contribution Account under the Plan. A Participant shall be
vested in his or her Profit Sharing Account and Pre-2006 Matching Contributions
Account only to the extent provided in Section 8.1. Each account shall, to the
extent appropriate, be composed of (i) investment subaccounts in respect of each
investment fund to which amounts contributed under the Plan shall be credited
pursuant to subsections (b) and (c) of this Section and (ii) administrative
subaccounts in respect of accounts transferred to the Plan from other plans
qualified under section 401(a) of the Code. Such accounts and subaccounts shall
be solely for accounting purposes, and there shall be no segregation of assets
of the Trust or of any separate investment fund among separate accounts. The
books of account, forms and accounting methods used in the administration of
Participants’ accounts shall be the responsibility of, and shall be subject to
the supervision and control of, the Committee.

(b) Initial Investment Election. Except as set forth in Sections 5.3 and 7.2,
each Participant, as part of his or her commencement of participation shall make
an investment

 

24



--------------------------------------------------------------------------------

election, in the time and manner prescribed by the Committee, that shall apply
to the investment of (i) Profit Sharing Contributions credited to such
Participant’s account and any earnings thereon, (ii) Salary Deferral
Contributions made on such Participant’s behalf under the Plan and any earnings
thereon, (iii) Matching Contributions made on such Participant’s behalf under
the Plan and any earnings thereon, (iv) Rollover Contributions made by the
Participant under the Plan and any earnings thereon and (v) any qualified
nonelective contributions or qualified matching contributions and any earnings
thereon. A single investment election shall apply to all such contributions and
earnings thereon, unless the Committee prescribes rules for separate investment
elections to be made with respect to any such contributions and earnings. Such
elections shall specify that such contributions, and earnings thereon, be
invested either (i) wholly in one of the funds maintained or employed by the
Trustee pursuant to Section 6.2(a) or (ii) divided among such funds in multiples
established by the Committee from time to time. During any period in which no
direction as to the investment of a Participant’s account is on file with the
Committee, contributions made by such Participant or on his or her behalf to the
Plan shall be invested in such manner as the Committee shall determine.

(c) Change of Investment Election. Except as set forth in Section 7.2, a
Participant may elect to change his or her investment election at such intervals
as may be determined by the Committee in the time and the manner prescribed by
the Committee (in multiples established by the Committee from time to time);
provided, however, that such intervals shall occur no less frequently than on a
quarterly basis. Such change shall be limited to the investment funds then
maintained or employed by the Trustee pursuant to Section 6.2(a). A Participant
may change his or her investment election in the time and manner designated by
the Committee among the funds maintained pursuant to Section 6.2(a), with
respect to (i)

 

25



--------------------------------------------------------------------------------

contributions and earnings thereon made on behalf of or by the Participant under
Article 4 or Article 5 prior to such change, (ii) to future contributions made
pursuant to such Articles, or (iii) both.

Section 7.2. Investments in Company Stock Fund. (a) Election of Investments in
Company Stock Fund. Notwithstanding the provisions of Section 7.1:

 

  (1) The percentage of any contribution that is invested in the Company Stock
Fund shall not exceed 20%, or such other percentage as may be prescribed by the
Compensation and Stock Option Committee of the Board from time to time.

 

  (2) An Employee whose compensation is determined by the Compensation and Stock
Option Committee pursuant to the bylaws of the Company shall not be permitted to
elect the investment of any portion of his or her account balance in the Company
Stock Fund.

(b) Crediting of Company Stock Fund Subaccount. As of the Valuation Date
coinciding with or next following the date an amount is credited to a Company
Stock Fund subaccount, such subaccount shall be credited with the number of
whole and fractional shares of Company Stock which have a fair market value as
of such Valuation Date equal to the amount credited to such subaccount. For this
purpose, the price of each share of Company Stock shall be the average of the
prices paid by the Trustee for shares of Company Stock on such Valuation Date.

Section 7.3. Valuation of Funds and Plan Accounts. The value of an investment
fund as of any Valuation Date shall be the market value of all assets (including
any uninvested cash) held by the fund as determined by the Trustee, reduced by
the amount of any accrued liabilities of the fund on such Valuation Date. The
Trustee’s determination of market value shall be binding and conclusive upon all
parties.

The value of a Participant’s Plan accounts as of any Valuation Date shall be the
sum of the values of his or her investment subaccounts in each of the
Participant’s Profit Sharing

 

26



--------------------------------------------------------------------------------

Account, Salary Deferral Contributions Account, Matching Contributions Accounts,
Rollover Account, After-Tax Account, Qualified Nonelective Contributions Account
and Qualified Matching Contributions Account. The Committee shall furnish to
each Participant, not less frequently than annually, a statement setting forth
the balances in the Plan accounts of such Participant.

Section 7.4. Allocation of Contributions and Forfeitures Among Participants’
Accounts. (a) Allocation of Profit Sharing Contributions. A portion of a Profit
Sharing Contribution made by an Employer pursuant to Section 4.1 for a Plan Year
shall be allocated to the Profit Sharing Account of each Participant who was an
Employee of the Employer that made such Profit Sharing Contribution and who
(i) was an Eligible Employee on the last day of the Plan Year, (ii) first
incurred a Disability within such Plan Year or (iii) terminated employment with
the Employer during the Plan Year on account of death or after attaining age 55.
Such portion shall be allocated to each such Participant’s Profit Sharing
Account in proportion to the Participant’s Compensation payable by such Employer
for the Plan Year compared to the Compensation payable for the Plan Year to
either (i) all Participants employed by such Employer or (ii) all Participants
employed by the Employers, as determined by the Company. Profit Sharing
Contributions shall be allocated to the Profit Sharing Account of each such
Participant as of the date on which such contributions are delivered to the
Trustee.

(b) Allocation of Salary Deferral Contributions. A Participant’s Salary Deferral
Contributions made pursuant to Section 4.2 shall be allocated to the
Participant’s Salary Deferral Contributions Account as of the date on which such
contributions are delivered to the Trustee.

 

27



--------------------------------------------------------------------------------

(c) Allocation of Matching Contributions. Matching Contributions made pursuant
to Section 4.4 shall be allocated to the applicable Matching Contributions
Account of each Participant for whom such contributions are made as of the date
on which such contributions are delivered to the Trustee.

(d) Allocation of Rollover Contributions. Subject to the special accounting
rules contained in Section 5.3, a Rollover Contribution made pursuant to Article
5 shall be allocated to the Rollover Account of the Participant who makes such
contribution as soon as practicable after the date on which such contribution is
delivered to the Trustee.

(e) Allocation of Forfeitures. The excess, if any, of (i) the amounts forfeited
in a Plan Year pursuant to Section 8.1(c) by all Participants employed by an
Employer over (ii) the amount of such forfeitures applied to restore previous
forfeitures as provided in Section 9.3(b) shall be allocated and credited to
Profit Sharing Accounts in the next following Plan Year in the manner described
in subsection (a) above, so as to reduce the amount which such Employer
contributes to the Plan in such Plan Year pursuant to Section 4.1. If such
forfeited amounts exceed the amount of such Employer’s Profit Sharing
Contribution for such Plan Year, then any remaining forfeited amounts shall be
allocated to the Matching Contribution Accounts of Participants employed by such
Employer during such Plan Year, in the manner described in subsection (c) above,
so as to reduce the amount which such Employer contributes to the Plan for such
Plan Year pursuant to Section 4.4.

Section 7.5. Statutory Limitations on Allocations to Accounts. Notwithstanding
any other provision of the Plan, the aggregate annual additions for each Plan
Year to a Participant’s accounts under the Plan and to the Participant’s
accounts in all other defined contribution plans maintained by an employer shall
not exceed the lesser of (A) $46,000 (as adjusted in accordance with section
415(d) of the Code) and (B) one hundred percent (100%) of the Participant’s
compensation for such Plan Year.

 

28



--------------------------------------------------------------------------------

If the amount to be allocated to a Participant’s accounts pursuant to
Section 7.4 for a Plan Year would exceed any of the limitations set forth in
this Section 7.5, such excess amounts shall be corrected in accordance with the
Employee Plans Compliance Resolution System of the Internal Revenue Service.

For purposes of this Section 7.5, the “annual additions” for a Plan Year to a
Participant’s accounts under the Plan and under any other defined contribution
plan maintained by an employer is the sum during such Plan Year of:

(i) the value of allocations made to such Participant’s accounts pursuant to
Section 7.4 including any excess contributions distributed in accordance with
Section 4.5, but excluding any Excess Salary Deferral Contributions amount
distributed in accordance with Section 4.3, Catch-Up Contributions made in
accordance with Section 4.2 and restorative payments (within the meaning of
section 1.415(c)-1(b)(2)(ii)(C) of the Treasury Regulations),

(ii) the amount of all other employer contributions (within the meaning of
section 415(c) of the Code) and forfeitures, if any, allocated to such
Participant’s accounts under all other defined contribution plans maintained by
an employer,

(iii) the amount of contributions by the Participant to any such plan (excluding
any rollover contributions as defined in sections 402(c), 403(a)(4), 403(b)(8)
and 408(d)(3) of the Code), any loan repayments made pursuant to Section 8.3,
any repayments made pursuant to Section 9.3(b) and any direct transfers made
from another qualified plan within the meaning of section 401(a) of the Code to
such plan)

(iv) contributions allocated on behalf of the Participant to any individual
medical benefit account that is part of a pension or annuity plan within the
meaning of section 415(l) of the Code or, if the Participant is a key employee
within the meaning of section 419A(d)(3) of the Code, to any post-retirement
medical benefits account established pursuant to section 419A(d)(1) of the Code,

(v) mandatory employee contributions within the meaning of section 411(c)(2)(C)
of the Code by such Participant, and

(vi) any contributions or benefits provided under another plan to a leased
employee (within the meaning of section 414(n)(2) of the Code) by his or her
leasing organization with respect to services rendered to an Employer or an
Affiliate to the extent required under Treasury Regulation § 1.415(a)-1(f)(3).

 

29



--------------------------------------------------------------------------------

For purposes of this Section 7.5, the terms “compensation” and “defined
contribution plan” shall have the meanings set forth in section 415 of the Code
(as amended from time to time) and the applicable Treasury Regulations, and the
term “employer” shall include all corporations and entities determined under
section 414(b) and (c) of the Code as modified by section 415(h) of the Code.

Section 7.6. Correction of Error. If it comes to the attention of the Committee
that an error has been made in any of the allocations prescribed by this Article
7 or in the crediting of any amount to a Participant’s account or in any other
manner, then appropriate adjustment shall be made to the accounts of all
Participants and designated Beneficiaries that are affected by such error,
except that no adjustment need be made with respect to any Participant or
Beneficiary whose account has been distributed in full prior to the discovery of
such error. Correction of such error may be made by any method deemed
appropriate by the Committee applied in a nondiscriminatory manner and may
include discretionary or nonelective contributions by an Employer.

ARTICLE 8

WITHDRAWALS, LOANS AND DISTRIBUTIONS

Section 8.1. Vesting. (a) In General. A Participant who terminates employment
after the Effective Date shall be entitled upon his termination of employment to
the entire balance of the Participant’s Salary Deferral Contributions Account,
Rollover Account, After-Tax Account, Qualified Nonelective Contributions
Account, Qualified Matching Contributions Account and Post-2005 Matching
Contributions Account, and a percentage of his or her Profit

 

30



--------------------------------------------------------------------------------

Sharing Account and Pre-2006 Matching Contributions Account determined by
reference to the number of the Participant’s years of Service, in accordance
with the following schedule:

 

Years of Service

   Percentage of Profit Sharing and
Matching Contributions Accounts

less than 1

       0%

at least 1, but less than 2

     25%

at least 2, but less than 3

     50%

3 or more

   100%

Notwithstanding the foregoing, a Participant shall become 100% vested in his
account balance upon his death, attainment of age 55 or, when the Committee
makes a determination that the Participant has a Disability.

(b) Grandfathered Vesting Schedules. Each Eligible Employee who was a
participant in the FHC Plan immediately prior to the effective date of the
September 1, 1997 amendment and restatement of the Plan and had commenced
employment with an employer in the FHC Plan prior to January 1, 1995 shall be
vested in his or her Profit Sharing Account and Pre-2006 Matching Contributions
Account in accordance with the following schedule:

 

Years of Service

   Percentage of Profit Sharing and
Matching Contributions Accounts

less than 1

       0%

at least 1, but less than 2

     34%

at least 2, but less than 3

     67%

3 or more

   100%

The vesting schedule set forth in this paragraph (ii) shall not apply, however,
to any participant in the FHC Plan who was employed by Intergroup HealthCare
Corporation of Utah, Intergroup HealthCare Corporation of Arizona, Gem Holding
Company (or any of its affiliates) or CareFlorida on the date that Foundation
Health Corporation first owned, directly or indirectly, at least 80% of the
stock of such Employer.

 

31



--------------------------------------------------------------------------------

(c) Forfeitures. If, upon a Participant’s termination of employment, the
Participant is not fully vested in the balance of his or her Profit Sharing
Account or Pre-2006 Matching Contributions Account, then the difference between
the value of each such account and the amount distributable with respect thereto
under subsection (a) or (b) of this Section shall be charged to such account and
forfeited. Such forfeiture shall occur as of the Valuation Date coinciding with
or next following the earlier of (i) the date the Participant takes a
distribution of his or her vested interest in such account as provided in
Section 8.5 and (ii) the date as of which the Participant incurs a Break in
Service of five consecutive years. If such Participant is reemployed prior to
incurring a Break in Service of five consecutive years, then such forfeiture
shall be reinstated as prescribed in Section 9.3(b). In the case of a
Participant who dies while performing qualified military service (as defined in
Section 414(u) of the Code), for purposes of this subsection (c) and to the
extent required by the Heroes Earnings Assistance and Relief Tax Act of 2008,
the value of the Participant’s Profit Sharing Account and Pre-2006 Matching
Contributions Account, if any, shall be determined as if the Participant resumed
employment with his or her Employer and then terminated such employment on
account of such Participant’s death.

Section 8.2. Withdrawals Prior to Termination of Employment. (a) Withdrawals of
After-Tax and Rollover Accounts. While a Participant is an Employee, the
Participant may at any time, by instructions at the time and in the manner
prescribed by the 401(k) Administrator, make a request to withdraw all or any
part of the value of the balances credited to his or her After-Tax Account and
Rollover Account. A Participant shall not be permitted to withdraw any portion
of his or her After-Tax Account or earnings thereon more frequently than once
during any calendar year.

 

32



--------------------------------------------------------------------------------

(b) Withdrawals After Age 59 1/2. Upon attaining age 59 1/ 2, a Participant may
at any time, by instructions at the time and in the manner prescribed by the
401(k) Administrator, make a request to withdraw any portion of the
Participant’s vested interest in his or her accounts under the Plan.

(c) Hardship Withdrawals. A Participant who has incurred a financial hardship
while he or she is an Employee and who has not attained age 59 1/2 may withdraw
any portion of the balance of his or her Salary Deferral Contributions Account
and any portion of the Participant’s vested interest in his or her Pre-2006
Matching Contributions Account in an amount necessary to satisfy the financial
hardship, provided that such portion is not held as collateral for an
outstanding plan loan. The determination of whether a financial hardship exists
and the amount required to be distributed to satisfy the need created by the
hardship will be made by the 401(k) Administrator in a uniform and
non-discriminatory manner according to the following rules:

(1) A financial hardship shall be deemed to exist if the Participant certifies
to the 401(k) Administrator that the financial need is on account of:

(A) expenses for (or necessary to obtain) medical care that would be deductible
under section 213(d) of the Code (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income) incurred by the Participant, or
the Participant’s Spouse, children or dependents (as defined in section 152 of
the Code, and, for taxable years beginning on or after January 1, 2005, without
regard to section 152(b)(1), (b)(2) and (d)(1)(B) of the Code );

(B) costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments) such as reasonable closing costs and a
down payment;

(C) payment of tuition, related educational fees, and room and board expenses
for a maximum period of the next 12 months of post-secondary education for the
Participant, or the Participant’s Spouse, children or dependents (as defined in
section 152 of the Code, and, for taxable years beginning on or after January 1,
2005, without regard to section 152(b)(1), (b)(2) and (d)(1)(B) of the Code);

 

33



--------------------------------------------------------------------------------

(D) payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage on that
residence;

(E) payments for burial or funeral expenses for the Participant’s deceased
parent, Spouse, children or dependents (as defined in section 152 of the Code,
and, for taxable years beginning on or after January 1, 2005, without regard to
section 152(d)(1)(B) of the Code);

(F) expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under section 165 of the Code
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); or

(G) such other immediate and heavy financial needs as determined by the
Commissioner of the Internal Revenue Service and announced by publication of
revenue rulings, notices or other documents of general applicability.

(2) A Participant may request a hardship distribution only to the extent the
amount of the distribution is not in excess of the amount required to satisfy
the financial need and the need cannot be relieved from other resources that are
reasonably available to the Participant. The Participant shall be required to
submit any supporting documentation as may be requested by the 401(k)
Administrator.

(3) A distribution shall be deemed necessary to satisfy an immediate and heavy
financial need if (i) the Participant has obtained all other currently available
distributions (including distributions of ESOP dividends under Section 404(k) of
the Code and withdrawals from the Participant’s After-Tax Account and Rollover
Account), other than hardship distributions, and non-taxable (at the time of the
loan) loans available under the Plan and all other plans maintained by an
Employer or another employer, and (ii) the Participant is prohibited under the
terms of the Plan or an otherwise legally enforceable agreement from making any
elective contributions and employee contributions to the Plan and all other
plans maintained by an Employer until the first payroll period following the
first Entry Date which is at least 6 months after the date of the hardship
distribution. Such a Participant may elect to re-commence making Salary Deferral
Contributions in accordance with the procedures established by the 401(k)
Administrator pursuant to Section 4.2.

(4) Notwithstanding anything herein to the contrary, earnings after December 31,
1988 credited to a Participant’s Salary Deferral Contributions Account shall not
be available for withdrawal pursuant to this subsection. The Participant shall
give the 401(k) Administrator notice of such Participant’s intent to make any
such withdrawal permitted by this subsection in the time and manner prescribed
by the 401(k) Administrator.

(d) Qualified Reservist Withdrawals. A Participant who is a Qualified Reservist
may, subject to subsection (e) of this Section, make a request while on active
duty as a

 

34



--------------------------------------------------------------------------------

Qualified Reservist, by instructions at the time and in the manner prescribed by
the 401(k) Administrator, to withdraw any portion of his or her Salary Deferral
Contributions Account not attributable to outstanding loans. Notwithstanding the
foregoing or any provision of the Plan to the contrary, effective January 1,
2009, a Participant may not make Salary Deferral Contributions to the Plan for a
6-month period following the date the Participant receives a distribution of
such Participant’s account balance(s) on account of such Participant’s
termination of employment during any period that the Participant was performing
services in the uniformed services (as described in section 3401(h)(2)(A) of the
Code).

(e) Miscellaneous Rules Relating to Withdrawals. For purposes of determining the
value of a Participant’s account balance under the Plan for purposes of this
Section, the Participant’s account balance shall be valued as of the date the
Participant’s request for a withdrawal is received by the 401(k) Administrator
in acceptable form and substance, or such other date prescribed by the 401(k)
Administrator in conjunction with the Plan’s recordkeeper (such date to be
applied in a uniform manner), and shall be paid within a reasonable period of
time after the withdrawal request is received by the recordkeeper. All
withdrawals under this Section shall be paid in cash. For purposes of this
paragraph, the value of a Participant’s accounts shall be determined by
excluding the portion credited to the Participant’s loan fund subaccount under
Section 8.3(b), if any. To the extent permitted by the 401(k) Administrator, a
Participant who elects a withdrawal under this Section shall designate the
extent to which any such withdrawal shall be made from the various investment
funds in which his or her account balance is invested, but absent any such
designation such withdrawal shall be made from such funds as the 401(k)
Administrator shall, in its sole discretion, determine. The amount of any
withdrawal pursuant to this Section shall not be less than $500 or, if lesser,
the value of

 

35



--------------------------------------------------------------------------------

the Participant’s account from which the withdrawal is made. Notwithstanding the
foregoing, a Participant whose compensation is determined by the Compensation
and Stock Option Committee pursuant to the by-laws of the Company shall not be
permitted to elect a withdrawal pursuant to this Section 8.2 from such
Participant’s Profit Sharing Contributions Account to the extent such account is
invested in the Company Stock Fund.

Section 8.3. Loans to Participants. (a) Making of Loans. Subject to the
restrictions set forth in this Section, the 401(k) Administrator shall establish
a loan program whereby any Participant who is an Employee may request pursuant
to procedures established by the 401(k) Administrator, to borrow funds from the
Plan. The principal balance of such loan shall be not less than $1,000 and shall
not exceed the lesser of (1) 50 percent (50%) of the aggregate of the
Participant’s vested account balances as of the Valuation Date coinciding with
or immediately preceding the day on which the loan is made, and (2) $50,000,
reduced by the excess, if any, of the highest outstanding loan balance of the
Participant under all plans maintained by the Employer during the period of time
beginning one year and one day prior to the date such loan is to be made and
ending on the date such loan is to be made over the outstanding balance of loans
from all such plans on the date on which such loan was made.

(b) Restrictions. Amounts equal to any such loan shall be debited
proportionately from each of the Participant’s accounts and investment
subaccounts (other than subaccounts invested in the Company Stock Fund), subject
to any other ordering rules adopted by the Committee. Each loan approved by the
401(k) Administrator shall be subject to the loan program and only upon the
following terms and conditions:

(1) The period for repayment of the loan shall not exceed five years from the
date of the loan; provided, however, that if the purpose of the loan, as
determined by the 401(k) Administrator, is to acquire any dwelling unit that
within a reasonable period of time is to be used as the principal residence of
the Participant, then such period for repayment may exceed five (5) years to the
extent permitted by the 401(k) Administrator, but not to exceed 15 years.

 

36



--------------------------------------------------------------------------------

(2) Each loan shall be secured by an assignment of a portion of the
Participant’s vested benefit under the Plan at least equal to the initial
principal amount of such loan and such other collateral as may be required by
the 401(k) Administrator.

(c) Applicability. The provisions of this Section 8.3 shall apply to any person
who is a Participant but who is not an Employee and any Beneficiary of a
deceased Participant if such Participant or Beneficiary is a “party in interest”
as defined in section 3(14) of ERISA. The grant of a loan pursuant to this
Section 8.3 and the terms and conditions thereof shall apply to any such
Participant or Beneficiary in the same manner as to a Participant who is an
Employee, except that the requirements of Section 8.3(b)(2) shall be met with
respect to each such Participant and Beneficiary if such Participant or
Beneficiary consents to have such loan repaid in substantially equal
installments as determined by the 401(k) Administrator, but not less frequently
than quarterly.

Section 8.4. Distribution Upon Termination of Employment. Except as provided in
Section 8.1, a Participant or his or her designated Beneficiary, as the case may
be, shall be entitled to receive the Participant’s entire vested account balance
as soon as administratively practicable following the date of the Participant’s
termination of employment.

Section 8.5. Time and Form of Distribution upon Termination of Employment.
(a) Normal Form of Distribution. Any distribution upon termination of a
Participant’s employment shall be made by the Trustee at the direction of the
401(k) Administrator by payment in a lump sum in cash.

(b) Small Benefits Payable in Lump Sum. Notwithstanding any provision of the
Plan to the contrary, if the vested balance of a Participant’s Plan accounts
does not exceed $1,000 (such amount referred to herein as the “small benefit
amount”), then such balance shall be distributed in a lump sum cash payment
after the Participant’s termination of employment in accordance with
administrative practices and procedures.

 

37



--------------------------------------------------------------------------------

(c) Time of Distribution. Except as provided in Sections 8.2(d) and 8.5(b), upon
a Participant’s termination of employment, the payment of a lump sum shall be
made as soon as administratively feasible on the Valuation Date occurring on or
immediately after the date on which such termination of employment occurs or at
such later time as the Participant or his or her Beneficiary, as the case may
be, shall elect, which election may be changed as of any Valuation Date by
advance written notice to the Committee, provided, however, that:

(1) subject to Section 8.5(d), no payments shall be made before the
Participant’s 65th birthday unless the Participant has consented in writing;

(2) in the case of a Participant who does not elect any distribution to which
such Participant becomes entitled upon termination of employment, distribution
shall be made to such Participant by payment in a lump sum no later than 60 days
after the end of the Plan Year which contains the later of (i) the date of the
Participant’s termination of employment and (ii) the Participant’s 65th
birthday;

(3) distributions commencing after the Participant’s death shall be completed
within five years after the death of the Participant, except that (i) if the
Participant’s Beneficiary is the Participant’s Spouse, distribution may be
deferred until the last day of the Plan Year in which the Participant would have
attained age 70 1/2 had he or she survived and (ii) if the Participant’s
Beneficiary is a natural person other than the Participant’s Spouse and
distributions commence not later than one year after the Participant’s death,
such distributions may be made over a period not longer than the life expectancy
of such Beneficiary. If at the time of the Participant’s death, distribution of
the Participant’s benefit has commenced, the remaining portion of the
Participant’s benefit shall be paid in the manner elected by the Participant’s
Beneficiary, but at least as rapidly as was the method of distribution being
used prior to the Participant’s death; and

(4) with respect to a Participant who continues in employment after attaining
age 70 1/2, distribution of the Participant’s account balance shall commence no
later than the Participant’s required beginning date. For purposes of this
paragraph, the term “required beginning date” shall mean (i) with respect to a
Participant who is a 5%-owner (within the meaning of section 416(i) of the
Code), April 1 of the calendar year following the calendar year in which the
Participant attains age 70 1/2 and (ii) with respect to any other Participant,
April 1 of the calendar year following the calendar year in which the
Participant retires. Distributions made under this paragraph shall be made in
the form of installment payments in the minimum amount required by section
401(a)(9) of the Code over the life expectancy of the Participant based on the
Participant’s age, or if applicable, the joint life expectancies of such
Participant and the Participant’s Spouse.

 

38



--------------------------------------------------------------------------------

This section and the distributions made hereunder shall be administered in
accordance with section 401(a)(9) of the Code and the regulations promulgated
thereunder, notwithstanding anything in the Plan to the contrary.

(d) Direct Rollover Option. In the case of a distribution that is an “eligible
rollover distribution” within the meaning of section 402(c)(4) of the Code, a
distributee may elect that all or any portion of such distribution to which he
or she is entitled shall be directly transferred from the Plan to an individual
retirement account described in section 408(a) of the Code, effective January 1,
2008, an individual retirement plan described in section 408A(b) of the Code,
provided that, for Plan Years beginning before January 1, 2010, the distributee
meets the requirements of section 408A(c)(3)(B) of the Code, an individual
retirement annuity described in section 408(b) of the Code, an annuity plan
described in section 403(a) of the Code, a qualified trust described in section
401(a) of the Code, an annuity contract described in section 403(b) of the Code
or an eligible plan under section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state which agrees to separately account for
amounts transferred into such plan from this Plan; provided, however, that, in
the case of any eligible rollover distribution that includes the Participant’s
After-Tax Account, a distributee may elect to transfer the After-Tax Account
portion of such eligible rollover distribution only to an individual retirement
account or annuity described in section 408(a) or (b) of the Code, or, effective
January 1, 2007, to a qualified plan described in section 401(a) or 403(a) of
the Code that agrees to account separately for amounts directly transferred into
such plan from this Plan, including separately accounting for the portion of
such distribution which is includible in gross income and the portion of such

 

39



--------------------------------------------------------------------------------

distribution which is not so includible. Notwithstanding the foregoing, a
distributee shall not be entitled to elect to have an eligible rollover
distribution transferred pursuant to this subsection (i) if the total of all
eligible rollover distributions with respect to such distributee for the Plan
Year is not reasonably expected to equal at least $200, or (ii) in the case of a
partial direct rollover, the portion so rolled over equals at least $500. For
purposes of this subsection, the term “distributee” shall mean (i) a
Participant, (ii) an alternate payee (within the meaning of section 414(p)(8) of
the Code) with respect to a Participant under a qualified domestic relations
order, (iii) a surviving Spouse of a Participant or (iv) a Beneficiary of a
Participant; provided, however, that a Beneficiary is permitted to elect to have
an eligible rollover distribution directly transferred pursuant to this
subsection only to an individual retirement account or annuity described in
section 408(a) or (b) of the Code or to an individual retirement account
described in section 408A(b) of the Code; provided that, with respect to Plan
Years beginning before January 1, 2010, the Beneficiary meets the requirements
of section 408(A)(c)(3)(B) of the Code.

(e) Valuation of Accounts. For purposes of determining the value of a
Participant’s account balance under the Plan for purposes of this Section, the
Participant’s account balance shall be valued as of the date the Participant’s
request for a distribution is received by the Committee in acceptable form and
substance, or such other date prescribed by the Committee in conjunction with
the Plan’s recordkeeper (such date to be applied in a uniform manner).

Section 8.6. Designation of Beneficiary. Each Participant shall have the right
to designate a Beneficiary or Beneficiaries (who may be designated contingently
or successively and that may be an entity other than a natural person) to
receive any distribution to be made under Section 8.4 upon the death of such
Participant or, in the case of a Participant who dies

 

40



--------------------------------------------------------------------------------

subsequent to termination of his or her employment but prior to the distribution
of the entire amount to which such Participant is entitled under the Plan, any
undistributed balance to which such Participant would have been entitled,
provided, however, that no such designation (or change thereof) shall be
effective if the Participant was married through the one year period ending on
the date of the Participant’s death unless such designation (or change thereof)
was consented to at the time of such designation (or change thereof) by the
person who was the Participant’s Spouse during such period, in writing,
acknowledging the effect of such consent and witnessed by a notary public or a
Plan representative, or it is established to the satisfaction of the Committee
that such consent could not be obtained because the Participant’s Spouse cannot
be located or such other circumstances as may be prescribed in Regulations.
Subject to the preceding sentence, a Participant may from time to time, without
the consent of any Beneficiary, change or cancel any such designation. Such
designation and each change therein shall be made in the form prescribed by the
Committee and shall be filed with the Committee. If (i) no Beneficiary has been
named by a deceased Participant, (ii) such designation is not effective pursuant
to the proviso contained in the first sentence of this Section, or (iii) the
designated Beneficiary has predeceased the Participant, any undistributed
balance of the deceased Participant’s account shall be distributed by the
Trustee at the direction of the Committee (a) to the surviving Spouse of such
deceased Participant, if any, or (b) if there is no surviving Spouse, to the
then living children, if any, of the Participant in equal shares, or (c) if
there are no such children, to the executor or administrator of the estate of
such deceased Participant. The marriage of a Participant shall be deemed to
revoke any prior designation of a Beneficiary made by him or her and a divorce
shall be deemed to revoke any prior designation of the Participant’s divorced
Spouse if written evidence of such marriage or divorce shall be received by the

 

41



--------------------------------------------------------------------------------

Committee before distribution of the Participant’s account balance has been made
in accordance with such designation. If, within a period of three years
following the death or other termination of employment of any Participant, the
Committee, in the exercise of reasonable diligence, has been unable to locate
the person or persons entitled to benefits under this Article 8, the rights of
such person or persons shall be forfeited, provided, however, that the Plan
shall reinstate and pay to such person or persons the amount of the benefits so
forfeited upon a claim for such benefits made by such person or persons. The
amount to be so reinstated shall be obtained from the total amount that shall
have been forfeited pursuant to this Section 8.6 during the Plan Year that the
claim for such forfeited benefit is made. If the amount to be reinstated exceeds
the amount of such forfeitures, the Employer in respect of whose Employee the
claim for forfeited benefit is made shall make a contribution in an amount equal
to the remainder of such excess. Any such contribution shall be made without
regard to whether or not the limitations set forth in Section 4.6 will be
exceeded by such contribution. For purposes of this Section 8.6 only, the term
“Spouse” shall include an individual married to a Participant under the state
laws applicable to such Participant and an individual who is designated by a
Participant as such Participant’s life partner and satisfies the conditions
established by the Committee to be considered the life partner of a Participant.
The designation of a life partner and any changes thereto shall be made in the
form and in the time and manner prescribed by the Committee and shall be filed
with the Committee.

Section 8.7. Distributions to Minor and Disabled Distributees. Any distribution
under this Article that is payable to a distributee who is a minor or to a
distributee who, in the opinion of the Committee, is unable to manage his or her
financial affairs by reason of illness or mental incompetency may be made to or
for the benefit of any such distributee at such time

 

42



--------------------------------------------------------------------------------

consistent with the provisions of Section 8.5 and in such of the following ways
as the legal representative of such distributee shall direct: (a) directly to
any such minor distributee if, in the opinion of such legal representative, he
or she is able to manage his or her financial affairs, (b) to such legal
representative, (c) to a custodian under a Uniform Gifts to Minors Act for any
such minor distributee, or (d) to some near relative of any such distributee to
be used for the latter’s benefit. Neither the Committee nor the Trustee shall be
required to see to the application by any third party other than the legal
representative of a distributee of any distribution made to or for the benefit
of such distributee pursuant to this Section.

Section 8.8. Missing Person. If, within a period of three years following the
death or other termination of employment of any Participant, the Committee, in
the exercise of reasonable diligence, has been unable to locate the person or
persons entitled to benefits under this Article 8, then the rights of such
person or persons shall be forfeited, and, subject to the following sentence,
the amount so forfeited shall be used to reduce the Profit Sharing Contributions
or Matching Contributions otherwise made pursuant to Sections 4.1 or 4.4 of the
Plan for the Plan Year in which such forfeiture occurs; provided, however, that
the Plan shall reinstate and pay to such person or persons the amount of the
benefits so forfeited upon a claim for such benefits made by such person or
persons. The amount to be so reinstated shall be obtained from the total amount
that shall have been forfeited pursuant to this Section 8.8 during the Plan Year
that the claim for current forfeited benefit is made, or if such amount is
insufficient, from the amounts forfeited pursuant to Sections 4.5(d) and 8.1(c).
If the amount to be reinstated exceeds the amount of such forfeitures, then the
Employer in respect of whose Employee the claim for forfeited benefits is made
shall make a contribution in an amount equal to the remainder of such excess.
Any such contribution shall be made without regard to whether or not the
limitations set forth in Section 4.6 will be exceeded by such contribution.

 

43



--------------------------------------------------------------------------------

ARTICLE 9

SPECIAL PARTICIPATION RULES

Section 9.1. Change of Employment Status. If an Employee who is not a
Participant becomes eligible to participate because of a change in his or her
employment status, then such Employee shall be entitled to become a Participant
as soon as administratively practicable following the first Entry Date
coincident with or next following the Employee’s satisfaction of the eligibility
requirements.

Section 9.2. Reemployment of an Eligible Employee Whose Employment Terminated
Prior to Becoming a Participant. (a) If an Eligible Employee whose employment
terminated before the Employee had satisfied the requirements of Section 3.1 is
reemployed by an Employer, such Employee’s prior service shall be disregarded
and such Employee shall be eligible to become a Participant in accordance with
Section 3.1.

(b) If an Eligible Employee whose employment terminated after he or she had
satisfied the requirements of Section 3.1 but prior to becoming a Participant is
reemployed by an Employer, then he or she shall not be required to satisfy again
such requirements and shall be eligible to become a Participant as soon as
administratively practicable on the Entry Date coincident with or next following
the date of his or her reemployment date.

Section 9.3. Reemployment of a Terminated Participant. (a) Participation. If a
terminated Participant is reemployed, then he or she shall not be required to
satisfy the requirements of Section 3.1, and shall be eligible to participate as
of the first Entry Date on or after the date of his or her reemployment date,
provided that such rehired Participant shall be eligible to make Salary Deferral
Contributions on the first day of the first payroll period occurring after such
Entry Date as of which the Plan’s recordkeeper has all the documentation it
deems necessary to process such contributions.

 

44



--------------------------------------------------------------------------------

(b) Restoration of Forfeitures. If a Participant who terminated employment with
the Employers is reemployed prior to incurring a Break in Service of five
consecutive years and, if upon his termination of employment, such a Participant
received a distribution pursuant to Section 8.4 and a portion of his Profit
Sharing Account or Pre-2006 Matching Contributions Account was forfeited
pursuant to Section 8.1(c), then the Participant shall have the right to repay
to the Trustee an amount equal to the amount distributed, provided that the
repayment is made on or before the last day of the Plan Year in which the fifth
anniversary of the Participant’s date of reemployment occurs. An amount so
repaid shall be allocated to the Participant’s account as soon as
administratively practicable after the repayment is received by the Trustee.
Regardless of whether a Participant repays the amount equal to his or her
previous distribution, an amount equal to the portion forfeited from the
Participant’s Profit Sharing Account and Pre-2006 Matching Contributions Account
shall be credited to such account. The source of funds for the formerly
forfeited amounts which are so credited in a Plan Year shall be the forfeitures
pursuant to Sections 4.5(d) and 8.1(c) for such Plan Year. If the forfeitures
pursuant to Sections 4.5(d) and 8.1(c) for any Plan Year are less than the
formerly forfeited amounts which are credited in such Plan Year to Participants’
accounts pursuant to this Section, then the Company shall direct the Employer of
each such Participant to make an additional contribution in an amount determined
by the Company so that the amount of such additional contributions and the
forfeitures pursuant to Sections 4.5(d) and 8.1(c) are equal to the amounts
credited to such Participants’ accounts that are attributable to the previously
forfeited amounts. Any such additional contribution is not subject to the
deduction limitation set forth in Section 4.6.

 

45



--------------------------------------------------------------------------------

Section 9.4. Employment by Related Entities. If an individual is employed by an
Affiliate that is not a participating Employer, then any period of such
employment shall be taken into account to the same extent it would have been had
such period of employment been as an Employee of his or her Employer solely for
the purposes of (i) determining whether and when such individual is eligible to
participate in the Plan under Article 3, (ii) measuring such individual’s years
of Service and (iii) determining when such individual has retired or otherwise
terminated his or her employment for purposes of Article 8.

Section 9.5. Leased Employees. If an individual who performed services as a
leased employee (within the meaning of section 414(n)(2) of the Code) of an
Employer or an Affiliate becomes an Employee, or if an Employee becomes such a
leased employee, then any period during which such services were so performed
shall be taken into account solely for the purposes of (i) determining whether
and when such individual is eligible to participate in the Plan under Article 3,
(ii) measuring such individual’s years of Service and (iii) determining when
such individual has retired or otherwise terminated his or her employment for
purposes of Article 8 to the same extent it would have been had such service
been as an Employee. This Section shall not apply to any period of service
during which such a leased employee was covered by a plan described in section
414(n)(5) of the Code.

Section 9.6. Reemployment of Veterans. (a) General. The provisions of this
Section shall apply in the case of the reemployment by an Employer of an
Eligible Employee, within the period prescribed by USERRA, after the Employee’s
completion of a period of Qualified Military Service. The provisions of this
Section are intended to provide such Employees with the rights required by
USERRA and section 414(u) of the Code, and shall be interpreted in accordance
with such intent.

 

46



--------------------------------------------------------------------------------

(b) Make Up of Salary Deferral Contributions. Such Employee shall be entitled to
make contributions under the Plan (“Make-Up Deferrals”), in addition to any
Salary Deferral Contributions which the Employee elects to have made under the
Plan pursuant to Section 4.2. From time to time while employed by an Employer,
such Employee may elect to make such Make-Up Deferrals during the period
beginning on the date of such Employee’s reemployment and ending on the earlier
of:

 

  (i) the end of the period equal to the product of three and such Employee’s
period of Qualified Military Service, and

 

  (ii) the fifth anniversary of the date of such reemployment.

Such Employee shall not be permitted to contribute Make-Up Deferrals to the Plan
in excess of the amount which the Employee could have elected to have made under
the Plan in the form of Salary Deferral Contributions if the Employee had
continued in employment with his or her Employer during such period of Qualified
Military Service. Such Employee shall be deemed to have earned “Compensation”
from his or her Employer during such period of Qualified Military Service for
this purpose in the amount prescribed by sections 414(u)(2)(B) and 414(u)(7) of
the Code. The manner in which an Eligible Employee may elect to make Make-Up
Deferrals pursuant to this subsection (b) shall be prescribed by the 401(k)
Administrator.

(c) Make-Up of Matching Contributions. An Eligible Employee who contributes
Make-Up Deferrals as described in subsection (b) shall be entitled to an
allocation of Matching Contributions (“Make-Up Matching Contributions”) in an
amount equal to the amount of Matching Contributions which would have been
allocated to the applicable Matching Contributions Account of such Eligible
Employee under the Plan if such Make-Up Deferrals had been made in the form of
Salary Deferral Contributions during the period of such Employee’s Qualified
Military Service. The amounts necessary to make such allocation of Make-Up

 

47



--------------------------------------------------------------------------------

Matching Contributions shall be derived from forfeitures not yet applied towards
Matching Contributions for the Plan Year in which the Make-Up Deferrals are
made, and if such forfeitures are not sufficient for this purpose, then the
Eligible Employee’s Employer shall make a special contribution which shall be
utilized solely for purposes of such allocation.

(d) Profit Sharing Contributions. Such Employee shall be entitled to share in
any allocations of Profit Sharing Contributions with respect to such period of
Qualified Military Service as an Eligible Employee. Such Employee shall be
deemed to have earned “Compensation” from his or her Employer during such period
of Qualified Military Service for this purpose in the amount prescribed by
sections 414(u)(2)(B) and 414(u)(7) of the Code.

(e) Application of Limitations and Nondiscrimination Rules. Any contributions
made by an Eligible Employee or an Employer pursuant to this Section on account
of a period of Qualified Military Service in a prior Plan Year shall not be
subject to the limitations prescribed by Sections 4.3, 4.6 and 7.5 of the Plan
(relating to sections 402(g), 404 and 415 of the Code) for the Plan Year in
which such contributions are made. Furthermore, any such contributions shall not
be taken into account for purposes of the average deferral percentage test or
average contribution percentage test described in Section 4.5(a) and (b).

ARTICLE 10

SHAREHOLDER RIGHTS WITH RESPECT TO COMPANY STOCK

Section 10.1. Voting Shares of Company Stock. Each Participant (or Beneficiary)
shall be entitled to give voting instructions, in the time and manner prescribed
by the Trustee, with respect to the number of whole shares of Company Stock
allocated to his or her accounts. The Trustee shall vote, in person or by proxy,
such shares according to the voting instructions of Participants (or
Beneficiaries) which have been timely submitted to the Trustee. To the extent
permitted by law, the Trustee shall vote the shares of Company Stock credited to
Participants’

 

48



--------------------------------------------------------------------------------

(or Beneficiaries’) accounts with respect to which the Trustee does not timely
receive voting instructions, shares of Company Stock that are not allocated to
Participants’ (or Beneficiaries’) accounts (if any) and fractional shares in the
same proportion by which the Trustee votes shares of Company Stock for which
instructions are timely received.

Written notice of any meeting of shareholders of the Company and a request for
voting instructions shall be given by the Trustee, at such time and in such
manner as the Trustee shall determine, to each Participant (or Beneficiary)
entitled to give instructions for voting shares of Company Stock at such
meeting. The Company shall establish a means by which such voting instructions
can expeditiously be delivered to the Trustee. All such instructions shall be
confidential and shall not be disclosed to any person, including any Employer.

Section 10.2. Tender Offers. (a) Rights of Participants. In the event a tender
offer is made generally to the shareholders of the Company to transfer all or a
portion of their shares of Company Stock in return for valuable consideration,
including, but not limited to, offers regulated by section 14(d) of the
Securities Exchange Act of 1934, as amended, the Trustee shall respond to such
tender offer in respect of shares of Company Stock held by the Trustee in the
Company Stock Fund in accordance with instructions obtained from Participants
(or Beneficiaries). Each Participant (or Beneficiary) shall be entitled to
instruct the Trustee regarding how to respond to any such tender offer with
respect to the number of shares of Company Stock then allocated to his or her
accounts. Each Participant (or Beneficiary) who does not provide timely
instructions to the Trustee shall be presumed to have directed the Trustee not
to tender shares of Company Stock allocated to his or her accounts. A
Participant (or Beneficiary) shall not be limited in the number of instructions
to tender or withdraw from tender which he or she can give, but a Participant
(or Beneficiary) shall not have the right to give instructions to tender or
withdraw from tender after a reasonable time established by the Trustee pursuant
to paragraph (c) below.

 

49



--------------------------------------------------------------------------------

(b) Duties of the Company. Within a reasonable time after the commencement of a
tender offer, the Company shall cause the Trustee to provide to each Participant
or Beneficiary, as the case may be:

(i) the offer to purchase as distributed by the offeror to the shareholders of
the Company,

(ii) a statement of the number of shares of Company Stock allocated to his or
her account, and

(iii) directions as to the means by which instructions with respect to the
tender offer can be given.

The Company shall establish and pay for a means by which instructions with
respect to a tender offer can expeditiously be delivered to the Trustee. All
such instructions shall be confidential and shall not be disclosed to any
person, including any Employer. The Company at its election may engage an agent
to receive such instructions and transmit them to the Trustee.

For purposes of allocating the proceeds of any sale or exchange pursuant to a
tender offer, the Trustee shall then treat as having been sold or exchanged from
each of the individual accounts of Participants (and Beneficiaries) who provided
timely directions to the Trustee under this Section that number of shares of
Company Stock subject to such directions and the proceeds of such sale or
exchange shall be allocated accordingly. Any proceeds from the sale or exchange
of shares of Company Stock shall be invested in a commingled fund maintained by
the Trustee designated to hold such amounts pending investment instructions from
Participants (and Beneficiaries).

(c) Duties of the Trustee. The Trustee shall follow the instructions of the
Participants (and Beneficiaries) with respect to the tender offer as transmitted
to the Trustee. The Trustee may establish a reasonable time, taking into account
the time restrictions of the tender offer, after which it shall not accept
instructions of Participants (or Beneficiaries).

 

50



--------------------------------------------------------------------------------

ARTICLE 11

ADMINISTRATION

Section 11.1. The Committee. (a) Either (i) the Compensation and Stock Option
Committee or (ii) the Chairman of the Board of Directors or the President of the
Company, to the extent authorized by the Compensation and Stock Option
Committee, shall appoint a Committee consisting of three or more members that
shall be the “administrator” of the Plan within the meaning of such term as used
in ERISA. The Committee shall be a “named fiduciary” within the meaning of such
term as used in ERISA. The Compensation and Stock Option Committee or an
authorized officer shall have the right at any time, with or without cause, to
remove one or more members of the Committee. In addition, any member of the
Committee may resign and such resignation shall be effective upon delivery of
the written resignation to the Company. Notwithstanding anything contained in
this Section 11.1, an Employee of the Company who serves on the Committee shall
be deemed to resign upon the termination of such Employee’s employment with the
Company. Such deemed resignation shall be effective as of the date of the
termination of employment. Upon the resignation, removal or failure or inability
for any reason of any member of the Committee to act hereunder, the Compensation
and Stock Option Committee or an authorized officer shall appoint a successor.
Any successor members of the Committee shall have all the rights, privileges and
duties of the predecessor, but shall not be held accountable for the acts of the
predecessor.

(b) Any member of the Committee may, but need not, be an employee, director,
officer or shareholder of an Employer and such status shall not disqualify him
or her from taking any action hereunder or render him or her accountable for any
distribution or other

 

51



--------------------------------------------------------------------------------

material advantage received by him or her under the Plan, provided that no
member of the Committee who is a Participant shall take part in any action of
the Committee or any matter involving solely his or her rights under the Plan.

(c) Promptly after the appointment of the members of the Committee and from time
to time thereafter, and promptly after the appointment of any successor member
of the Committee, the Trustee shall be notified as to the names of the persons
appointed as successor members of the Committee by delivery to the Trustee of a
written notice of such appointment.

(d) The Committee shall have the duty and authority to interpret and construe,
in its sole discretion, the terms of the Plan in regard to all questions of
eligibility, the status and rights of Participants, distributees and other
persons under the Plan, and the manner, time, and amount of payment of any
distribution under the Plan. Benefits under the Plan shall be paid only if the
Committee decides in its discretion that the Participant, distributee or other
person is entitled to them. Each Employer shall, from time to time, upon request
of the Committee, furnish to the Committee such data and information as the
Committee shall require in the performance of its duties. All determinations and
actions of the Committee shall be conclusive and binding upon all affected
parties, except that the Committee may revoke or modify a determination or
action that it determines to have been in error.

(e) The Committee shall supervise the collection of Salary Deferral
Contributions made pursuant to Section 4.2 and the delivery of such
contributions to the Trustee.

(f) The Committee or the 401(k) Administrator shall direct the Trustee to make
payments of amounts to be distributed from the Trust under Article 8.

(g) The Committee may allocate its responsibilities among its members and may
designate any other person, partnership, corporation or another committee to
carry out any

 

52



--------------------------------------------------------------------------------

of its responsibilities with respect to administration of the Plan. Any such
allocation or designation shall be reduced to writing and such writing shall be
kept with the records of the Plan. Any reference in the Plan to the Committee
shall include any person, partnership, corporation or committee to which the
Committee has delegated any of its responsibilities.

(h) The Committee may act at a meeting, or by writing without a meeting, by the
vote or written assent of a majority of its members. The Compensation and Stock
Option Committee shall designate one member of the Committee as its chairman,
and the chairman of the Committee shall appoint one member of the Committee as
its secretary. The Committee shall keep the Trustee advised of the identity of
the members holding such offices. The Committee, as Plan Administrator, shall be
the Plan’s agent for service of legal process and shall be authorized to forward
all necessary communications to the Trustee. The secretary of the Committee
shall keep records of all meetings of the Committee. The Committee may adopt
such rules and procedures as it deems desirable for the conduct of its affairs
and the administration of the Plan, provided that any such rules and procedures
shall be consistent with the provisions of the Plan and ERISA.

(i) The members of the Committee shall discharge their duties with respect to
the Plan (i) solely in the interest of the Participants and Beneficiaries,
(ii) for the exclusive purpose of providing benefits to Employees participating
in the Plan and their Beneficiaries and of defraying reasonable expenses of
administering the Plan and (iii) with the care, skill, prudence, and diligence
under the circumstances then prevailing that a prudent person acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims. The Employers hereby jointly
and severally indemnify the members of the Committee from the effects and
consequences of their acts, omissions and conduct in their official capacity,
except to the extent that such effects and consequences result from their own
willful misconduct.

 

53



--------------------------------------------------------------------------------

(j) The members of the Committee may not receive any compensation or fee for
services as members of the Committee. The Employer shall reimburse the members
of the Committee for any necessary expenditures incurred in the discharge of
their duties as members of the Committee.

(k) The Committee may employ such counsel (who may be counsel for an Employer)
and agents and may arrange for such clerical and other services as it may
require in carrying out the provisions of the Plan.

Section 11.2. Claims Procedure. Any Participant or distributee who believes he
or she is entitled to benefits in an amount greater than those which he or she
is receiving or has received may file a claim with the Committee. Such a claim
shall be in writing and state the nature of the claim, the facts supporting the
claim, the amount claimed, and the address of the claimant. The Committee shall
review the claim and, unless special circumstances require an extension of time,
within 90 days after receipt of the claim, give written notice by registered or
certified mail to the claimant of its decision with respect to the claim. If
special circumstances require an extension of time, the claimant shall be so
advised in writing within the initial 90-day period and in no event shall such
an extension exceed 90 days. The notice of the decision of the Committee with
respect to the claim shall be written in a manner calculated to be understood by
the claimant and, if the claim is wholly or partially denied, set forth the
specific reasons for the denial, specific references to the pertinent Plan
provisions on which the denial is based, a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary, and an explanation
of

 

54



--------------------------------------------------------------------------------

the claim review procedure under the Plan (including a statement of the
claimant’s right to bring civil action under section 502(a) of ERISA following
the final denial of the claim). The Committee shall also advise the claimant
that the claimant or his or her duly authorized representative may request a
review by the Committee of the denial by filing with the Committee within 60
days after notice of the denial has been received by claimant, a written request
for such review. The claimant shall be informed that he or she may have
reasonable access to pertinent documents and submit written comments, documents
records and other information relating to the claim to the Committee within the
same 60-day period. Upon request and free of charge, the claimant also may have
reasonable access and copies of, documents, records and other information
relative to the claim. If a request is so filed, review of the denial shall be
made by the Committee within, unless special circumstances require an extension
of time, 60 days after receipt of such request, and the claimant shall be given
written notice of the Committee’s final decision. If special circumstances
require an extension of time, the claimant shall be so advised in writing within
the initial 60-day period and in no event shall such an extension exceed 60
days. The notice of the final decision of the Committee shall be provided to the
claimant and shall include specific reasons for the decision, specific
references to the pertinent Plan provisions on which the decision is based and a
statement that the claimant is entitled, upon request and free of charge, to
reasonable access to, and copies of, all relevant documents, records and
information. The notice shall be written in a manner calculated to be understood
by the claimant and shall notify the claimant of his or her right to bring a
civil action under section 502(a) of ERISA.

Section 11.3. Notices to Participants. All notices, reports and statements
given, made, delivered or transmitted to a Participant or distributee or any
other person entitled to or

 

55



--------------------------------------------------------------------------------

claiming benefits under the Plan shall be deemed to have been duly given, made
or transmitted when mailed by first class mail with postage prepaid and
addressed to the Participant or distributee or such other person at the address
last appearing on the records of the Committee. A Participant or distributee or
other person may record any change of his or her address from time to time by
written notice filed with the 401(k) Administrator.

Section 11.4. Notices. Written directions, notices and other communications from
Participants or distributees or any other person entitled to or claiming
benefits under the Plan to the Committee or the 401(k) Administrator shall be
deemed to have been duly given, made or transmitted either when delivered to
such location as shall be specified upon the forms prescribed by the Committee
or the 401(k) Administrator for the giving of such directions, notices and other
communications or when mailed by first class mail with postage prepaid and
addressed to the addressee at the address specified upon such forms.

Section 11.5. Records. The Committee shall keep a record of all of its
proceedings with respect to the Plan and shall keep or cause to be kept all
books of account, records and other data as may be necessary or advisable in the
Committee’s judgment for the administration of the Plan.

Section 11.6. Reports of Trustee and Accounting to Participants. The Committee
shall keep on file, in such form as it shall deem convenient and proper, all
reports concerning the Trust Fund received by it from the Trustee, and the
Committee shall advise each Participant and Beneficiary of the balance credited
to any account for his or her benefit as of the close of such Plan Year pursuant
to Article 7 hereof.

 

56



--------------------------------------------------------------------------------

ARTICLE 12

PARTICIPATION BY OTHER EMPLOYERS

Section 12.1. Adoption of Plan. With the consent of the Company, any entity may
become a participating Employer under the Plan by (a) taking such action as
shall be necessary to adopt the Plan and (b) executing and delivering such
instruments and taking such other action as may be necessary or desirable to put
the Plan into effect with respect to such entity. However, the sole, exclusive
right of any other amendment of whatever kind or extent to the Plan or Trust is
reserved by the Company. The administrative powers and control of the Company,
as provided in the Plan and Trust agreement, including the sole right of
amendment, and of appointment and removal of the Trustee and its successors,
shall not be diminished by reason of the participation of any such adopting
entity in the Plan.

Section 12.2. Withdrawal from Participation. Any Employer may withdraw from
participation in the Plan at any time by filing with the Company a duly
certified copy of a written instrument duly adopted by the Employer to that
effect and giving notice of its intended withdrawal to the Company, the other
Employers and the Trustee prior to the effective date of withdrawal. Any
Employer, by action of its board of directors or other governing authority, may
withdraw from the Plan and Trust after giving 90 days’ notice to the Board of
Directors, provided the Board of Directors consents to such withdrawal.
Distribution may be implemented through continuation of the Trust, or transfer
to another trust fund exempt from tax under section 501(a) of the Code, or to a
group annuity contract qualified under section 401(a) of the Code, or
distribution may be made as an immediate cash payment in accordance with the
directions of the Company; provided, however, that no such action shall divert
any part of such fund to any purpose other than the exclusive benefit of the
Employees of such Employer.

 

57



--------------------------------------------------------------------------------

Section 12.3. Continuance by a Successor. In the event that an Employer is
reorganized by way of merger, consolidation, transfer of assets or otherwise, so
that another entity succeeds to all or substantially all of the Employer’s
business, such successor entity may be substituted for the Employer under the
Plan by adopting the Plan, with the written consent of the Board of Directors.
Contributions by the Employer shall be automatically suspended from the
effective date of any such reorganization until the date upon which the
substitution of such successor entity for the Employer under the Plan becomes
effective. If, within 90 days following the effective date of any such
reorganization, such successor entity shall not have elected to become a party
to the Plan, the Board of Directors does not consent to the adoption of the Plan
by such successor entity or the Employer adopts a plan of complete liquidation
other than in connection with a reorganization, the Plan shall be automatically
terminated with respect to employees of such Employer as of the close of
business on the 90th day following the effective date of such reorganization or
as of the close of business on the date of adoption of such plan of complete
liquidation, as the case may be, and the Company shall direct the Trustee to
distribute the portion of the Trust Fund applicable to such Employer in the
manner provided in Article 15.

If such successor entity is substituted for an Employer, by electing to become a
party to the Plan as described above, then, for all purposes of the Plan,
employment of such Employee with such Employer, including service with and
compensation paid by such Employer, shall be considered to be employment with
such Employer.

Section 12.4. Company as Agent for Employers. Each entity that becomes a
participating Employer pursuant to Section 12.1 or 12.3 by so doing shall be
deemed to have appointed the Company its agent to exercise on its behalf all of
the powers and authorities hereby conferred upon the Company by the terms of the
Plan, including, but not by way of limitation,

 

58



--------------------------------------------------------------------------------

the power to amend and terminate the Plan and shall be deemed to have consented
to (i) any delegation by the Company of any of its powers, duties or
responsibilities to another person and (ii) the designation of the 401(k)
Administrator to perform the duties set forth herein. The authority of the
Company to act as such agent shall continue unless and until the portion of the
Trust Fund held for the benefit of Employees of the particular Employer and
their Beneficiaries is set aside in a separate Trust Fund as provided in
Section 15.2.

ARTICLE 13

MISCELLANEOUS

Section 13.1. Expenses. All costs and expenses incurred in administering the
Plan and the Trust, including the expenses of the Company, the Committee and the
401(k) Administrator, the fees of counsel and any agents for the Company and the
Committee, the fees and expenses of the Trustee, the fees of counsel for the
Trustee and other administrative expenses shall be paid under the direction of
the Committee from the Trust Fund to the extent such expenses are not paid by
the Employers. The Committee, in its sole discretion, having regard to the
nature of a particular expense, shall determine the portion of such expense that
is to be borne by each Employer.

Section 13.2. Non-Assignability. (a) In General. It is a condition of the Plan,
and all rights of each Participant and Beneficiary shall be subject thereto,
that no right or interest of any Participant or Beneficiary in the Plan shall be
assignable or transferable in whole or in part, either directly or by operation
of law or otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge or bankruptcy, but excluding devolution by death
or mental incompetency, and no right or interest of any Participant or
Beneficiary in the Plan shall be liable for, or subject to, any obligation or
liability of such Participant or Beneficiary, including claims of a life partner
and claims for alimony or the support of any

 

59



--------------------------------------------------------------------------------

Spouse except as provided below. For purposes of this Section 13.2 only, the
term “Spouse” shall include an individual married to a Participant under the
state laws applicable to such Participant.

(b) Exception for Qualified Domestic Relations Orders. Notwithstanding any
provision of the Plan to the contrary, if a Participant’s account balance under
the Plan, or any portion thereof, is the subject of one or more qualified
domestic relations orders, as defined below, such account balance or portion
thereof shall be paid to the person at the time and in the manner specified in
any such order. For purposes of this subsection (b), the term “qualified
domestic relations order” shall have the meaning prescribed by section 414(p) of
the Code. The Committee, in its sole discretion, shall determine whether any
order constitutes a “qualified domestic relations order” under this subsection.
A domestic relations order shall not fail to constitute a “qualified domestic
relations order” under this subsection (b) solely because such order provides
for immediate payment to an alternate payee of the portion of the Participant’s
accounts assigned to the alternate payee under the terms of such order.

(c) Other Exceptions. Notwithstanding any provision of the Plan to the contrary,
if a Participant is ordered or required to pay an amount to the Plan pursuant to
(i) a judgment of conviction for a crime involving the Plan, (ii) a civil
judgment in connection with a violation (or alleged violation) of Part 4 of
Subtitle B of Title I of ERISA or (iii) a settlement agreement between the
Secretary of Labor and the Participant or the Pension Benefit Guaranty
Corporation and the Participant in connection with a violation (or an alleged
violation) of Part 4 of Subtitle B of Title I of ERISA, such amount may, to the
extent permitted by law, be offset against such Participant’s benefits under the
Plan.

 

60



--------------------------------------------------------------------------------

Section 13.3. Employment Non-Contractual. The Plan confers no right upon an
Employee to continue in employment.

Section 13.4. Limitation of Rights. The Employers do not guarantee or promise to
pay or to cause to be paid any of the benefits provided by the Plan. A
Participant or distributee shall have no right, title or claim in or to any
specific asset of the Trust Fund, but shall have the right only to distributions
from the Trust Fund on the terms and conditions herein provided.

Section 13.5. Merger or Consolidation with Another Plan. A merger or
consolidation with, or transfer of assets or liabilities to, any other plan
shall not be effected unless the terms of such merger, consolidation or transfer
are such that each Participant, distributee, Beneficiary or other person
entitled to receive benefits from the Plan would, if the Plan were to terminate
immediately after the merger, consolidation or transfer, receive a benefit equal
to or greater than the benefit such person would be entitled to receive if the
Plan were to terminate immediately before the merger, consolidation, or
transfer.

Section 13.6. Gender and Plurals. Wherever used in the Plan, references
exclusively to one gender are intended to include the masculine and feminine
genders, and, unless the context otherwise requires, words in the singular shall
include the plural, and words in the plural shall include the singular.

Section 13.7. Applicable Law. The Plan and all rights hereunder shall be
governed by and construed in accordance with the laws of the State of Delaware
to the extent such laws have not been preempted by applicable federal law.

Section 13.8. Severability. If a provision of the Plan shall be held illegal or
invalid, the illegality or invalidity shall not affect the remaining parts of
the Plan and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included in the Plan.

 

61



--------------------------------------------------------------------------------

Section 13.9. No Guarantee. None of the Company, the Employers, the Committee or
the Trustee in any way guarantees the Trust from loss or depreciation nor the
payment of any money that may be or become due to any person from the Trust
Fund. Nothing herein contained shall be deemed to give any Participant,
distributee, or Beneficiary an interest in any specific part of the Trust Fund
or any other interest except the right to receive benefits out of the Trust Fund
in accordance with the provisions of the Plan and the Trust Fund.

Section 13.10. Plan Voluntary. Although it is intended that the Plan shall be
continued and that contributions shall be made as herein provided, the Plan is
entirely voluntary on the part of the Employers and the continuance of the Plan
and the payment of contributions hereunder are not to be regarded as contractual
obligations of the Employers.

Section 13.11. Tax Withholding. The Employer shall have the right to require,
prior to any distribution, payment by the Participant of any Federal, state,
local or other taxes which may be required to be withheld or paid in connection
with any distribution hereunder. The Employer shall have the right to withhold
from a distribution, which would otherwise be distributable to a Participant,
any amount necessary to satisfy any such obligation.

ARTICLE 14

TOP-HEAVY PLAN REQUIREMENTS

Section 14.1. Top-Heavy Plan Determination. If, as of the determination date (as
hereinafter defined) for any Plan Year, (a) the sum of the account balances
under the Plan and all other defined contribution plans in the aggregation group
(as defined below) and (b) the present value of accrued benefits under all
defined benefit plans in such aggregation group of all Participants in such
plans who are key employees (as hereinafter defined) for such Plan Year

 

62



--------------------------------------------------------------------------------

exceeds 60 percent (60%) of the aggregate of the account balances and present
value of accrued benefits of all Participants in such plans as of the
determination date (as hereinafter defined), then the Plan shall be a “top heavy
plan” for such Plan Year, and the requirements of Section 14.3 shall be
applicable for such Plan Year as of the first day thereof. If the Plan is a top
heavy plan for any Plan Year and is not a top heavy plan for any subsequent Plan
Year, the requirements of this Article 14 shall not be applicable for such
subsequent Plan Year.

Section 14.2. Definitions and Special Rules. (a) Definitions. For purposes of
this Article 14, the following definitions shall apply:

(1) Determination Date. The determination date for all plans in the aggregation
group shall be the last day of the preceding Plan Year, and the valuation date
applicable to a determination date shall be (i) in the case of a defined
contribution plan, the date as of which account balances are determined that is
coinciding with or immediately precedes the determination date, and (ii) in the
case of a defined benefit plan, the date as of which the most recent actuarial
valuation for the Plan Year that includes the determination date is prepared,
except that if any such plan specifies a different determination or valuation
date, such different date shall be used with respect to such plan.

(2) Aggregation Group. The aggregation group shall consist of (a) each plan of
an Employer in which a key employee is a Participant, (b) each other plan that
enables such a plan to be qualified under section 401(a) of the Code, and
(c) any other plans of an Employer that the Company designates as part of the
aggregation group.

(3) Key Employee. Key employee shall have the meaning set forth in section
416(i) of the Code.

(4) Compensation. Compensation shall have the meaning set forth in U.S. Treasury
Regulation §1.415(c)-2; provided, however, that such term shall not include any
compensation excludable under Treasury Regulation § 1.415(c)-2(g)(5)(ii).

(b) Special Rules. For the purposes of determining the accrued benefit or
account balance of a Participant under this Article 14, the accrued benefit or
account balance of any person who has not performed services for an Employer at
any time during the 1-year period ending on the determination date shall not be
taken into account. Furthermore, any person who received a distribution from a
plan (including a plan that has terminated) in the aggregation

 

63



--------------------------------------------------------------------------------

group during the 1-year period ending on the last day of the preceding Plan Year
shall be treated as a Participant in such plan, and any such distribution shall
be included in such Participant’s account balance or accrued benefit, as the
case may be; provided, however, that in the case of a distribution made for a
reason other than a Participant’s severance from employment, death or
Disability, this sentence shall be applied by substituting “5-year period” for
“1-year period”.

Section 14.3. Minimum Contribution for Top-Heavy Years. Notwithstanding any
provision of the Plan to the contrary, the sum of the Profit Sharing and
Matching Contributions made pursuant to Article 4 allocated during any Plan Year
to the accounts of each Participant (other than a key employee) for which the
Plan is a top heavy plan shall in no event be less than the lesser of (i) 3
percent (3%) of such Participant’s compensation during such Plan Year and
(ii) the highest percentage at which contributions are made on behalf of any key
employee for such Plan Year. If, during any Plan Year for which this
Section 14.3 is applicable, a defined benefit plan is included in the
aggregation group and such defined benefit plan is a top heavy plan for such
Plan Year, the percentage set forth in clause (i) of the first sentence of this
Section shall be 5 percent (5%). The percentage referred to in clause (ii) of
the first sentence of this Section shall be obtained by dividing the aggregate
of contributions made pursuant to Article 4 (other than Salary Deferral
Contributions but including Profit Sharing and Matching Contributions) and
pursuant to any other defined contribution plan that is required to be included
in the aggregation group (other than a defined contribution plan that enables a
defined benefit plan that is required to be included in such group to be
qualified under section 401(a) of the Code) during the Plan Year on behalf of
such key employee by such key employee’s compensation for the Plan Year.

 

64



--------------------------------------------------------------------------------

ARTICLE 15

AMENDMENT, ESTABLISHMENT OF SEPARATE

PLAN AND TERMINATION

Section 15.1. Amendment. The Company shall have the right to amend the Plan at
any time, and from time to time, by resolution of the Board of Directors. Any
such amendment shall become effective as of the date the Board of Directors
shall determine and may apply to Participants in the Plan at the time thereof as
well as to future Participants.

Section 15.2. Establishment of Separate Plan. If an Employer withdraws from the
Plan under Section 12.2, then the Committee shall determine, in the manner
hereinafter described, the portion of each of the funds of the Trust Fund which
is allocable to the Participants (and Beneficiaries) of such Employer and direct
the Trustee to segregate such portions in a separate trust. Such separate trust
shall thereafter be held and administered as a part of the separate plan of such
Employer.

The portion of a fund in the Trust Fund applicable to the Participants (and
Beneficiaries) of a particular Employer shall be an amount which bears the same
ratio to the value of such fund as the total value of the fund accounts of
Participants employed or formerly employed by such Employer bears to the total
value of the fund accounts of all Participants and former Participants.

Section 15.3. Termination. The Company shall have the right to terminate the
Plan at any time by resolution of its Board of Directors. Any Employer may at
any time terminate its participation in the Plan by resolution of its board of
directors to that effect. In the event of any such termination, or in the event
of a partial termination of the Plan with respect to a group of Participants,
the accounts which are applicable to the Participants with respect to whom the
Plan is terminated shall become fully vested and shall not thereafter be subject
to forfeiture. In the event that an Employer terminates its participation in the
Plan, the Committee shall

 

65



--------------------------------------------------------------------------------

determine, in the manner provided in Section 15.2, the portion of the Trust Fund
held by the Trustee which is applicable to the Participants (and Beneficiaries)
of such Employer and direct the Trustee to distribute such portion to
Participants (and Beneficiaries) in proportion to the balances of their
respective accounts. A permanent suspension of contributions by an Employer
shall be deemed a termination of such Employer’s participation in the Plan for
purposes of this Section. A complete discontinuance of contributions by an
Employer shall be deemed a termination of such Employer’s participation in the
Plan for purposes of this Section.

If the Internal Revenue Service shall refuse with respect to any Employer to
issue an initial favorable determination letter that the Plan and Trust as
adopted by such Employer meet the requirements of section 401(a) of the Code and
that the Trust is exempt from tax under section 501(a) of the Code, such
Employer may terminate its participation in the Plan and the Company shall
direct the Trustee to pay and deliver the portion of the Trust Fund applicable
to the Participants and former Participants of such Employer, determined in the
manner provided in Section 15.2, to such Employer and such Employer shall pay to
Participants or their Beneficiaries the part of such Employer’s portion of the
Trust Fund which is attributable to contributions made by Participants.

Section 15.4. Trust Fund to Be Applied Exclusively for Participants and Their
Beneficiaries. Subject only to the provisions of Sections 4.6, 7.5 and 15.3, and
any other provision of the Plan to the contrary notwithstanding, it shall be
impossible for any part of the Trust Fund to be used for or diverted to any
purpose not for the exclusive benefit of Participants and their beneficiaries
either by operation or termination of the Plan, power of amendment or other
means.

 

66



--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Participating Employers in the

Health Net, Inc. 401(k) Savings Plan

Health Net of California, Inc.

Health Net Life Insurance Company

QualMed, Inc.

QualMed Plans for Health of Colorado, Inc.

Foundation Health Systems Life and Health Insurance Company

HealthNet Health Plan of Oregon, Inc.

QualMed Plans for Health, Inc. (Pennsylvania)

QualMed Plans for Health of Ohio and West Virginia, Inc.

QualMed Plans for Health of Western Pennsylvania, Inc.

Foundation Health Corporation

Foundation Health Facilities, Inc.

Foundation Health Warehouse Company

Foundation Health Vision Services

Denticare of California, Inc.

Managed Alternative Care, Inc.

American VitalCare, Inc.

Foundation Health Federal Services, Inc.

Integrated Pharmaceutical Services

Foundation Health, A Florida Health Plan, Inc.

Intercare, Inc.

Intergroup Health Plan, Inc.

Managed Health Network, Inc.

Health Management Center, Inc. of Wisconsin

HMC PPO, Inc.

Managed Health Network

MHN Services

Foundation Health Medical Resource Management

Foundation Integrated Risk Management Solutions, Incorporated

Axis Integrated Resources, Inc.

Gem Holding Corporation

Gem Insurance Company

QualMed Plans for Health of Pennsylvania, Inc.

MedEmpower, Inc.

Health Benchmarks, Inc.

Employer & Occupational Services Group, Inc.

Intergroup Prepaid Health Services of Arizona, Inc. (d/b/a Intergroup of
Arizona, Inc.)

Physicians Health Services, Inc., effective February 1, 2001

 